UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-35770 CONTANGO ORE, INC. (Exact name of registrant as specified in its charter) DELAWARE 27-3431051 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3, SUITE 925 HOUSTON, TEXAS 77098 (Address of principal executive offices) (713) 877-1311 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ Smallerreportingcompany☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ The total number of shares of common stock, par value $0.01 per share, outstanding as of May 9, 2017 was 4,903,766. 1 CONTANGO ORE, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets (unaudited) as ofMarch 31, 2017 and June30, 2016 3 Consolidated Statements of Operations (unaudited) for the three andnine months endedMarch 31, 2017 and 2016 4 Consolidated Statements of Cash Flows (unaudited) for the three and nine months endedMarch 31, 2017 and 2016 5 Consolidated Statement of Shareholders’ Equity (unaudited) for thenine months endedMarch 31, 2017 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures about Market Risk 44 Item4. Controls and Procedures 44 PART II – OTHER INFORMATION Item1. Legal Proceedings 44 Item1A. Risk Factors 44 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item4. Mine Safety Disclosures 44 Item5. Other Information 44 Item6. Exhibits 45 All references in this Form 10-Q to the “Company”, “CORE”, “we”, “us” or “our” are to Contango ORE, Inc. 2 CONTANGO ORE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Item 1 - Financial Statements March31, 2017 June 30, 2016 ASSETS CURRENT ASSETS: Cash $ 5,647.941 $ 1,254,489 Prepaid expenses and other 78,115 58,165 Total current assets 5,726,056 1,312,654 OTHER ASSETS: Investment in Peak Gold, LLC (Note 4) — — Total other assets — — TOTAL ASSETS $ 5,726,056 $ 1,312,654 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 20,644 $ 20,854 Accrued liabilities 82,219 92,884 Total current liabilities 102,863 113,738 COMMITMENTS AND CONTINGENCIES (NOTE 12) SHAREHOLDERS’ EQUITY: Common Stock, $0.01 par value, 30,000,000 shares authorized; 4,910,951 shares issued and 4,903,766 outstanding atMarch 31, 2017; 3,958,540 shares issued and outstanding at June 30, 2016 49,110 39,585 Additional paid-in capital 40,085,530 33,434,899 Treasury shares at cost (7,185 shares atMarch 31, 2017; and 0 at June 30, 2016) (171,158 ) — Accumulated deficit (34,340,289 ) (32,275,568 ) SHAREHOLDERS’ EQUITY 5,623,193 1,198,916 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 5,726,056 $ 1,312,654 The accompanying notes are an integral part of these consolidated financial statements. 3 CONTANGO ORE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedMarch 31, Nine Months EndedMarch 31, 2017 2016 2017 2016 EXPENSES: Claim rentals and minimum royalties $ — $ — $ — $ 14,425 General and administrative expense 516,929 181,257 2,064,721 935,482 Total expenses 516,929 181,257 2,064,721 949,907 OTHER EXPENSE Loss from equity investment in Peak Gold, LLC (Note 4) — NET LOSS $ (516,929 ) $ (181,257 ) $ (2,064,721 ) $ (949,907 ) LOSS PER SHARE Basic and diluted $ (0.11 ) $ (0.05 ) $ (0.46 ) $ (0.24 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and diluted 4,903,766 3,957,640 4,509,950 3,918,430 The accompanying notes are an integral part of these consolidated financial statements. 4 CONTANGO ORE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NineMonths EndedMarch 31, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,064,721 ) $ (949,907 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,372,656 437,452 Changes in operating assets and liabilities: Increase in prepaid expenses (19,950 ) (19,091 ) Decreasein accounts payable and accrued liabilities (10,875 ) (69,163 ) Net cash used in operating activities (722,890 ) (600,709 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash paid for shares withheld from employees for payroll tax withholding (171,158 ) — Cash from warrant exercises 5,287,500 — Net cash provided by financing activities 5,116,342 — NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS 4,393,452 (600,709 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 1,254,489 1,947,046 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 5,647,941 $ 1,346,337 The accompanying notes are an integral part of these consolidated financial statements. 5 CONTANGO ORE, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid-In Treasury Accumulated Total Shareholders’ Shares Amount Capital Stock Deficit Equity Balance at June 30, 2016 3,958,540 $ 39,585 $ 33,434,899 $ — $ (32,275,568 ) $ 1,198,916 Stock-based compensation — — 1,372,656 — — 1,372,656 Restricted shares activity 280,067 2,801 (2,801 ) — — — Treasury shares withheld for employee taxes — — — (171,158 ) — (171,158 ) Stock option exercises 52,174 522 (522 ) — — — Stock warrant exercises 620,170 6,202 5,281,298 — — 5,287,500 Net loss for the period — (2,064,721 ) (2,064,721 ) Balance atMarch 31, 2017 4,910,951 $ 49,110 $ 40,085,530 $ (171,158 ) $ (34,340,289 ) $ 5,623,193 The accompanying notes are an integral part of these consolidated financial statements. 6 CONTANGO ORE, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Unaudited) 1. Organization and Business Contango ORE, Inc. (“CORE” or the “Company”) is a Houston-based company that engages in the exploration in Alaska for gold and associated minerals through a joint venture company, Peak Gold, LLC. The Company was formed on September1, 2010 as a Delaware corporation for the purpose of engaging in the exploration in the State of Alaska for gold ore and associated minerals. The Company currently has two wholly owned subsidiaries, AU CORE, Inc. and CORE Alaska, LLC. AU CORE, Inc. historically owned unpatented mining claims. Those claims were transferred to the Joint Venture Company in January 2015. CORE participates in the Joint Venture Company through its wholly owned subsidiary, CORE Alaska, LLC. On November29, 2010, Contango Mining Company (“Contango Mining”), a wholly owned subsidiary of Contango Oil& Gas Company (“Contango”), assigned its properties and certain other assets and liabilities to Contango. Contango contributed the properties and $3.5 million of cash to the Company, in exchange for approximately 1.6 million shares of the Company’s common stock, which were distributed to Contango's shareholders of record. The above transactions occurred among companies under common control and was accounted for as transactions among entities under common control, in accordance with Accounting Standards Codification ("ASC") 805, "Business Combinations" whereby the acquired assets and liabilities were recognized in the financial statements at their carrying amounts. The Company is still in an exploration stage. The Company’s fiscal year end is June30. The properties contributed by Contango included: (i) a 100% leasehold interest in an estimated 675,000 acres (the “Tetlin Lease”) from the Tetlin Village Council, the council formed by the governing body for the Native Village of Tetlin, an Alaska Native Tribe (the "Tetlin Village Council"); (ii) approximately 18,021 acres in unpatented mining claims from the state of Alaska for the exploration of gold ore and associated minerals. If any of the properties are placed into commercial production, the Joint Venture Company would be obligated to pay a 3.0% production royalty to Royal Gold, Inc. ("Royal Gold"). On September 29, 2014, Juneau Exploration L.P. (“JEX”) sold its 3.0% production royalty to Royal Gold. See Note 10 - Related Party Transactions. In September 2012, the Company and JEX entered into an Advisory Agreement in which JEX assisted the Company in acquiring 474 unpatented state of Alaska mining claims consisting of 71,896 acres for the exploration of gold ore and associated minerals in exchange for a 2.0% production royalty on properties acquired after July 1, 2012. If any such properties are placed into commercial production, the Joint Venture Company would be obligated to pay Royal Gold a 2.0% production royalty. On September 29, 2014, JEX sold its 2.0% production royalty to Royal Gold and the Company terminated its Advisory Agreement with JEX. See Note 10 - Related Party Transactions. On September29, 2014, the Company entered into a Master Agreement (the “Master Agreement”) with Royal Gold, pursuant to which the parties agreed, subject to the satisfaction of various closing conditions, to form a joint venture to advance exploration and development of the Tetlin Properties (as defined below), prospective for gold ore and associated minerals (the “Transactions”). The Transactions closed on January 8, 2015 (the "Closing"). In connection with the Closing, the Company contributed its Tetlin Lease and state of Alaska mining claims near Tok, Alaska (the "Tetlin Property"), together with other property, to Peak Gold, LLC, a newly formed limited liability company (the “Joint Venture Company”).The Joint Venture Company is managed according to a Limited Liability Company Agreement between subsidiaries of Royal Gold and the Company. At the Closing, Royal Gold made an initial investment of $5 million to fund exploration activity. The initial $5 million didnot give Royal Gold an equity stake in the Joint Venture Company. Royal Gold has the option to obtain up to 40% economic interest in the joint venture by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 2018. The proceeds of Royal Gold’s investment will be used by the Joint Venture Companyfor additional exploration of the Tetlin Property. Royal Goldserves as the Manager of the Joint Venture Company and initiallymanages, directs, and controls operations of the Joint Venture Company. As ofMarch 31, 2017, Royal Gold has contributed approximately $20.0 million to the Joint Venture Company and has earned an economic interest of24.9%. The Company has completed seven years of exploration efforts on the Tetlin Properties, which has resulted in identifying two mineral deposits (Peak and North Peak) and several other gold, silver, and copper prospects. In 2016, three phases of exploration drilling were completed by the Joint Venture Company on the Tetlin Property. During the quarter ended March 31, 2017, the Joint Venture Company initiatedPhase I of the 2017drilling program, which consisted of drilling in the North Peak target area and testing the True Blue Moon target area. During the quarter the Joint Venture Company also acquired 217unpatented state of Alaska mining claims, consisting of 34,480acres. 7 2. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), including instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by GAAP for complete annual consolidated financial statements. In the opinion of management, all adjustments considered necessary for a fair statement of the consolidated financial statements have been included. All such adjustments are of a normal recurring nature. The consolidated financial statements should be read in conjunction with the audited financial statements and notes included in the Company’s Form 10-K for the fiscal year ended June30, 2016. The results of operations for the three and nine months ended March 31, 2017are not necessarily indicative of the results that may be expected for the fiscal year ending June30, 2017. 3. Summary of Significant Accounting Policies The Company’s significant accounting policies are described below. Management Estimates. The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash Equivalents. Cash equivalents are considered to be highly liquid securities having an original maturity of 90 days or less at the date of acquisition. Stock-Based Compensation. The Company applies the fair value method of accounting for stock-based compensation. Under this method, compensation cost is measured at the grant date based on the fair value of the award and is recognized over the award vesting period. The Company classifies the benefits of tax deductions in excess of the compensation cost recognized for the options (excess tax benefit) as financing cash flows. The fair value of each option award is estimated as of the date of grant using the Black-Scholes option-pricing model. The fair value of each restricted stock award is equal to the Company's stock price on the date the award is granted. Income Taxes. The Company follows the liability method of accounting for income taxes under which deferred tax assets and liabilities are recognized for the future tax consequences of (i)temporary differences between the tax basis of assets and liabilities and their reported amounts in the consolidated financial statements and (ii)operating loss and tax credit carry-forwards for tax purposes. Deferred tax assets are reduced by a valuation allowance when, based upon management’s estimates, it is more likely than not that a portion of the deferred tax assets will not be realized in a future period. The Company recognized a full valuation allowance as of March 31, 2017 and June30, 2016 and has not recognized any tax provision or benefit for any of the periods. The Company reviews its tax positions quarterly for tax uncertainties. The Company did not have any uncertain tax positions as ofMarch 31, 2017 or June30, 2016. Investment in the Joint Venture Company. The Company’s consolidated financial statements include the investment in Peak Gold, LLC which is accounted for under the equity method. The Company has designated one of the three members of the Management Committee and onMarch 31, 2017 held a 75.1% ownership interest in Peak Gold. Royal Gold will initially serve as the Manager of the Joint Venture Company and will manage, direct, and control operations of the Joint Venture Company. The Company recorded its investment at the historical cost of the assets contributed. The cumulative losses of the Joint Venture Company exceed the historical cost of the assets contributed to the Joint Venture Company; therefore the Company's investment in Peak Gold, LLC as of June 30, 2016 is zero. The portion of the cumulative loss that exceeds the Company's investment will be suspended and recognized against earnings, if any, from the investment in the Joint Venture Company in future periods. Recently Issued Accounting Pronouncements. In August 2016, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update ("ASU") No. 2016-15: Statement of Cash Flows (Topic 230), Classification of Certain Cash Receipts and Cash Payments. The main objective of this update is to reduce the diversity in practice in how certain cash receipts and cash payments are presented and classified in the statement of cash flows under Topic 230, Statement of Cash Flows, and other Topics. This update addresses eight specific cash flow issues with the objective of reducing the existing diversity in practice. The eight cash flow updates relate to the following issues: 1) debt prepayment or debt extinguishment costs; 2) settlement of zero-coupon debt instruments or other debt instruments with coupon interest rates that are insignificant in relation to the effective interest rate of the borrowing; 3) contingent consideration payments made after a business combination; 4) proceeds from the settlement of insurance claims; 5) proceeds from the settlement of corporate-owned life insurance policies, including bank-owned life insurance policies; 6) distributions received from equity method investees; 7) beneficial interest in securitization transactions; and 8) separately identifiable cash flows and application of the predominance principle. The amendments in this update are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. The Company will continue to assess the impact this may have on its statement of cash flows. 8 In March 2016, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update No. 2016-09: Compensation – Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting (ASU 2016-09). ASU 201609 is part of an initiative to reduce complexity in accounting standards. The areas of simplification in ASU 201609 involve several aspects of accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. For public entities, ASU 2016-09 is effective for financial statements issued for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years; early application is permitted. The Company adopted this ASU in a priorquarter. The adoption of the standard did not have a material impact on the financial statements. In November 2015, the FASB issued ASU No. 2015-17: Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes. ASU No. 2015-17 provides guidance on the presentation of deferred income taxes that requires deferred tax assets and liabilities, along with related valuation allowances, to be classified as non-current on the balance sheet. As a result, each tax jurisdiction will now only have one net non-current deferred tax asset or liability. The new guidance does not change the existing requirement that prohibits offsetting deferred tax liabilities from one jurisdiction against deferred tax assets of another jurisdiction. The new guidance is effective for the Company’s fiscal year beginning July 1, 2017 and will only result in a change in presentation of these deferred taxes on our consolidated balance sheets. Early adoption is permitted, and we are currently evaluating the impact of this guidance on our consolidated financial statements. The Company has evaluated all other recent accounting pronouncements and believes that none of them will have a significant effect on the Company’s consolidated financial statements. 4. Investment in Peak Gold, LLC The Company recorded its investment at the historical book value of the assets contributed to the Joint Venture Company which was approximately $1.4 million. As ofMarch 31, 2017, Royal Gold has contributed approximately $20.0 million to the Joint Venture Company, and earned a cumulative economic interest of approximately 24.9%. Of the $20.0 million, $3.0 million was contributed during the quarter ended March 31, 2017. Therefore, as ofMarch 31, 2017, the Company holds a 75.1% economic interest in the Joint Venture Company. As of June 30, 2016, the Company held an 89.0% economic interest in the Joint Venture Company. The Royal Gold Initial Contribution did not entitle Royal Gold to a percentage interest in the Joint Venture Company. The following table is a roll-forward of our investment in the Joint Venture Company from January 8, 2015 (inception) to March 31, 2017: Investment in Peak Gold, LLC Investment balance at June 30, 2014 $ — Investment in Peak Gold, LLC, at inception January 8, 2015 1,433,886 Loss from equity investment in Peak Gold, LLC (1,433,886 ) Investment balance at June 30, 2015 $ — Investment in Peak Gold, LLC — Loss from equity investment in Peak Gold, LLC — Investment balance at June 30, 2016 $ — Investment in Peak Gold, LLC — Loss from equity investment in Peak Gold, LLC — Investment balance at March 31, 2017 $ — 9 The following table presents the condensed balance sheet for Peak Gold, LLC as ofMarch 31, 2017 and June 30, 2016: March31, 2017 June 30, 2016 ASSETS Cash and cash equivalents $ 1,233,727 $ 990,698 Mineral properties 1,433,886 1,433,886 TOTAL ASSETS $ 2,667,613 $ 2,424,584 LIABILITIES AND MEMBERS' EQUITY Accounts payable and other liabilities $ 1,448,798 $ 1,674,956 TOTAL LIABILITIES 1,448,798 1,674,956 MEMBERS' EQUITY 1,218,815 749,628 TOTAL LIABILITIES AND MEMBERS' EQUITY $ 2,667,613 $ 2,424,584 The Company's share of the Joint Venture Company's results of operations for the three andnine months endedMarch 31, 2017 was a loss of $2.1 million and $7.1 million, respectively. The Company's share in the results of operations for the three andnine months ended March 31, 2016 was a loss of $1.8 million and $6.3 million, respectively. The Peak Gold, LLC loss does not include any provisions related to income taxes as Peak Gold, LLC is treated as a partnership for income tax purposes. As ofMarch 31, 2017and June 30, 2016, the Company's share of the Joint Venture Company's inception-to-date cumulative loss of $17.9 million and $10.9 million, exceeded the historical book value of our investment in Peak Gold, LLC, of $1.4 million. Therefore, the investment in Peak Gold, LLC had a balance of zero as ofMarch 31, 2017 and June 30, 2016. The Company is currently not obligated to make additional capital contributions to the Joint Venture Company and therefore only records losses up to the point of the initial investment which was $1.4 million. The portion of the cumulative loss that exceeds the Company's investment will be suspended and recognized against earnings, if any, from the Company's investment in the Joint Venture Company in future periods. The suspended losses for the period from inception toMarch 31, 2017are $16.5 million. The following table presents the condensed results of operations for Peak Gold, LLC for the three and nine month periods endedMarch 31, 2017and 2016: Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended Inception to Date March 31, 2017 March 31, 2016 March 31, 2017 March 31, 2016 March 31, 2017 EXPENSES: Exploration expense $ 2,358,681 $ 1,667,889 $ 7,591,712 $ 5,612,119 $ 17,106,300 General and administrative 420,157 274,454 1,239,101 829,257 3,058,771 Total expenses 2,778,838 1,942,343 8,830,813 6,411,376 20,165,071 NET LOSS $ 2,778,838 $ 1,942,343 $ 8,803,813 $ 6,411,376 $ 20,165,071 5. Costs Incurred Costs incurred by the Company to acquire and explore our Tetlin Lease and other properties were as follows: Three Months Ended March 31, Six Months Ended March 31, 2017 2016 2017 2016 Exploration costs, claim rentals, and minimum royalties $ — $ — $ — $ 14,425 Total costs incurred $ — $ — $ — $ 14,425 The Tetlin Lease had an initial ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028, and for so long thereafter as the Company initiates and continues conducting mining operations on the Tetlin Lease. Theprior year expense relates to the amortization of claim rental payments with August 2015 expirations. The Joint Venture Company is responsible for making all future claim rental and minimum royalty payments. 6. Prepaid Expenses The Company has prepaid expenses of $78,115and $58,165 as of March 31, 2017and June30, 2016, respectively. Prepaid expenses primarily relate to prepaid insurance costs. 10 7. Loss Per Share A reconciliation of the components of basic and diluted net loss per share of common stock is presented below: Three Months Ended March 31, 2017 2016 Loss Weighted Average Shares Loss Per Share Loss Weighted Average Shares Loss Per Share Basic Loss per Share: Net loss attributable to common stock $ (516,929 ) 4,903,766 $ (0.11 ) $ (181,257 ) 3,957,640 $ (0.05 ) Diluted Loss per Share: Net loss attributable to common stock $ (516,929 ) 4,903,766 $ (0.11 ) $ (181,257 ) 3,957,640 $ (0.05 ) NineMonths endedMarch 31, 2017 2016 Loss Weighted Average Shares Loss Per Share Loss Weighted Average Shares Loss Per Share Basic Loss per Share: Net loss attributable to common stock $ (2,064,721 ) 4,509,950 $ (0.46 ) $ (949,907 ) 3,918,430 $ (0.24 ) Diluted Loss per Share: Net loss attributable to common stock $ (2,064,721 ) 4,509,950 $ (0.46 ) $ (949,907 ) 3,918,430 $ (0.24 ) Options and warrants to purchase 887,999 and 1,635,999 shares of common stock were outstanding as of March 31, 2017 and June 30, 2016, respectively. These options and warrants were not included in the computation of diluted earnings per share for each of the three andnine month periods endedMarch 31, 2017 and 2016 because they are anti-dilutive as a result of the Company’s net loss for all periods presented. 8. Shareholders’ Equity The Company’s authorized capital stock consists of 30,000,000 shares of common stock and 15,000,000 shares of preferred stock. As ofMarch 31, 2017, we had 4,903,766 shares of common stock outstanding, including 198,997 shares of unvested restricted stock. The Company also has options and warrants to purchase 887,999 shares of common stock outstanding as ofMarch 31, 2017. No shares of preferred stock have been issued. The remaining restricted stock outstanding will vest betweenAugust 2016 and January 2019. In September 2016, the Company distributed a Private Placement Memorandum to its warrant holders to give them the opportunity to exercise their warrants at a reduced exercise price and receive shares of common stock, par value $0.01 per share of the Company by paying the reduced exercise price in cash and surrendering the original warrants. The offering applied to warrant holders with an exercise price of $10.00 per share originally issued in March 2013. The offering gave the warrant holders the opportunity to exercise the warrants for $9.00 per share. The offer expired on November 15, 2016. In conjunction with the offering a total of 587,500 warrants were exercised resulting in total cash to the Company of $5.3 million. Of the total warrants exercised, 83,334 were exercised by entities controlled by Mr. Brad Juneau, the Company's Chairman, President and Chief Executive Officer. Proceeds from the exercise of the warrants will be used for working capital purposes and for funding future obligations to the Joint Venture Company. Rights Plan On December19, 2012, the Company adopted a Rights Plan which was amended on March 21, 2013, September 29, 2014, December 18, 2014, and on November 11, 2015. Under the terms of the amended Rights Plan, each right (a "Right") will entitle the holder to purchase 1/100 of a share of SeriesA Junior Preferred Stock of the Company (the “Preferred Stock”) at an exercise price of $80 per share. The Rights will be exercisable and will trade separately from the shares of common stock only if a person or group, other than the Estate of Mr. Kenneth R. Peak and its affiliates, acquires beneficial ownership of 23% or more of the Company's common stock. 11 Under the terms of the Rights Plan, Rights have been distributed as a dividend at the rate of one Right for each share of common stock that was held as of the close of business on December20, 2012. Stockholders will not receive certificates for the Rights, but the Rights will become part of each share of common stock. An additional Right will be issued along with each share of common stock that is issued or sold by the Company after December 20, 2012. The Rights are scheduled to expire on December19, 2018. 9. Formation of Joint Venture Company On January 8, 2015, the Company and Royal Gold, through their wholly-owned subsidiaries, consummated the Transactions contemplated under the Master Agreement, including the formation of a joint venture to advance exploration and development of the Company’s Tetlin Properties, for gold ore and associated minerals prospects. In connection with the Closing of the Transactions, the Company formed the Joint Venture Company. The Company contributed to the Joint Venture Company its Tetlin properties near Tok, Alaska, together with other property (the “Contributed Assets”) with a historical book value of $1.4 million and an agreed fair value of $45.7 million (the “Contributed Assets Value”). At the Closing, the Company and Royal Gold, through their wholly-owned subsidiaries, entered into a Limited Liability Company Agreement for the Joint Venture Company (the “Joint Venture Company LLC Agreement”). Royal Gold serves as manager of the Joint Venture Company ("the Manager") and will initially manage, direct, and control the operations of the Joint Venture Company. As a condition to the Closing, the Company and the Tetlin Village Council entered into a Stability Agreement dated October 2, 2014, pursuant to which the Company and the Tetlin Village Council, among other things, acknowledged the continued validity of the Tetlin Lease and all its terms notwithstanding any future change in the status of the Tetlin Village Council or the property subject to the Tetlin Lease. At Closing, Royal Gold, as an initial contribution to the Joint Venture Company, contributed $5 million (the “Royal Gold Initial Contribution”). The Royal Gold Initial Contribution did not entitle Royal Gold to a percentage interest in the Joint Venture Company. Therefore, at Closing, Royal Gold’s percentage interest in the Joint Venture Company equaled 0% and the Company’s percentage interest in the Joint Venture Company equaled 100%. In addition, as part of the Closing, Royal Gold paid the Company $750,000 which was utilized to partially reimburse the Company for costs and expenses incurred in the Transactions and is included as an expense reimbursement on our consolidated statements of operations. The Joint Venture Company's LLC Agreement provides Royal Gold with the right, but not the obligation, to earn a percentage interest in the Joint Venture Company (up to a maximum of 40%) by making additional contributions of capital to the Joint Venture Company of up to $30 million (inclusive of the Royal Gold Initial Contribution of $5 million) during the period beginning on the Closing and ending on October 31, 2018. If Royal Gold funds its full $30 million investment by October 31, 2018, it will receive a percentage interest of 40% in the Joint Venture Company, and the Company will retain a percentage interest of 60% in the Joint Venture Company. From inception throughMarch 31, 2017, Royal Gold has contributed approximately $20.0 million (inclusive of the Royal Gold Initial Contribution of $5 million) to the Joint Venture Company and earned a percentage interest of 24.9%. The proceeds of Royal Gold’s contributions to the Joint Venture Company (including the Royal Gold Initial Contribution) have been used by the Joint Venture Company to fund further exploration activities on the Tetlin Properties. Both the Company and Royal Gold will have the right to transfer each of their respective percentage interests in the Joint Venture Company to a third party, subject to certain terms and conditions set forth in the Joint Venture Company's LLC Agreement. If either member intends to transfer all or part of its percentage interest to a bona fide third party purchaser, the other member will have the right to require the transferring member to include in the intended transfer the other member’s proportionate share of its percentage interests at the same purchase price and terms and conditions. Once Royal Gold has earned a 40% interest in the Joint Venture Company, it will have the additional right to require the Company to sell up to 20% of the Company’s interest in the Joint Venture Company in a sale of Royal Gold’s entire 40% interest to a bona fide third party purchaser. If Royal Gold exercises this right, the Company will be obligated to sell the relevant portion of its percentage interest to a bona fide third party purchaser on the same terms and conditions as the interest being sold by Royal Gold. After October 31, 2018, or such earlier time as Royal Gold has earned a 40% interest in the Joint Venture Company, the members will contribute funds to approved programs and budgets in proportion to their respective percentage interests in the Joint Venture Company. If a member elects not to contribute to an approved program and budget or elects to contribute less than its proportionate interest, its percentage interest will be recalculated by dividing (i) the sum of (a) the value of its initial contribution plus (b) the total of all of its capital contributions plus (c) the amount of the capital contribution it elects to fund, by (ii) the sum of (a), (b) and (c) above for both members multiplied by 100. 12 The Joint Venture Company is a variable interest entity as defined by FASB ASU No. 2015-02, Consolidation (Topic 810): Amendments to the Consolidation Analysis. The Company is not the primary beneficiary since it does not currently have the power to direct the activities of the Joint Venture Company. The Company's ownership interest in the Joint Venture Company is therefore accounted under the equity method. 10. Related Party Transactions Mr. Brad Juneau, the Company's Chairman, President and Chief Executive Officer, is also the sole manager of JEX, a private company involved in the exploration and production of oil and natural gas. JEX was responsible for securing and negotiating the Tetlin Lease and assisting in obtaining other properties and initially engaged Avalon Development Corporation ("Avalon") to conduct mineral exploration activities on the Tetlin Lease. In agreeing to transfer its interests in such properties to Contango Mining, a predecessor of the Company, JEX retained a 3.0% overriding royalty interest in the properties transferred. In September 2012, the Company and JEX entered into an Advisory Agreement in which JEX provided assistance in acquiring additional properties in Alaska in exchange for an overriding royalty of 2.0% on properties acquired after July 1, 2012. On September 29, 2014, pursuant to a Royalty Purchase Agreement between JEX and Royal Gold (the “Royalty Purchase Agreement”), JEX sold its entire overriding royalty interest in the Tetlin Property to Royal Gold. On the same date, the Company terminated its Advisory Agreement with JEX. In September 2016, the Company and JEX entered into a Management Services Agreement effective October1, 2016. Under the Management Services Agreement, JEX will manage the business and affairs of the Company and its interest in the Joint Venture Company, subject to the direction of the Board, including corporate finance, accounting, budget, SEC reporting, risk management, operations and stockholder relation functions of the Company for an initial term of one year for a monthly fee of $32,000 which includes an allocation of approximately $6,900 for office space and equipment. No part of the fee will be allocated for compensation of Brad Juneau who will be compensated separately as determined by the independent Directors of the Company. JEX will also be reimbursed for its reasonable and necessary costs and expenses of third parties incurred for the Company. In addition, executives of JEX may be granted restricted stock, stock options or other forms of compensation by the independent Directors of the Company. The Company has adopted this management and compensation program because employees of JEX have historically spent significant time and effort in managing and administering the affairs of the Company. While the Company remains a small exploratory stage entity whose shares are publicly traded, the successful drilling program of the Joint Venture Company has required a significant additional allocation of time and effort to the business and affairs of the Company by the three part time executives, two of whom are officers of the Company. The amount of time and expertise required to effectively manage and administer the business and affairs of the Company will continue to be monitored by the Board for necessary adjustments or modifications depending upon the amount of time required to be spent on the business and affairs of the Company by the executives and the progress of the Joint Venture Company in its exploratory programs in Alaska. 11. Stock-Based Compensation On September15, 2010, the Company’s Board of Directors (the “Board”) adopted the Contango ORE, Inc. Equity Compensation Plan (the “2010 Plan”). Under the 2010 Plan, the Board may issue up to 1,000,000 shares of common stock and options to officers, directors, employees or consultants of the Company. Awards made under the 2010 Plan are subject to such restrictions, terms and conditions, including forfeitures, if any, as may be determined by the Board. As ofMarch 31, 2017, there were 198,997 shares of unvested restricted common stock outstanding and options to purchase 307,000 shares of common stock outstanding issued under the 2010 Plan. Stock-based compensation expense for the three andnine months endedMarch 31, 2017 was $413,006 and $1,372,656, respectively. Stock-based compensation expense for the three andnine months endedMarch 31, 2016 was $70,232 and $437,452, respectively. The amount of compensation expense recognized does not reflect cash compensation actually received by the individuals during the current period, but rather represents the amount of expense recognized by the Company in accordance with GAAP. Allrestricted stock grants are expensed over theapplicable vesting period based on the fair value at the date the stock is granted. The grant date fair value maydiffer from the fair value on the date the individual's restricted stock actually vests. Restricted Stock. In November 2010, the Company granted 70,429 restricted shares of common stock to its executives and directors and an additional 23,477 restricted shares to a former technical consultant. All of the restricted stock from this grant was fully vested as ofMarch 31, 2017. In December 2013, the Company's directors, executives, and a former technical consultant were granted an aggregate of 95,000 shares of restricted stock. The restricted stock was set to vest over two years, beginning with one-third vesting on the date of grant. As ofMarch 31, 2017, all of the restricted stock granted in December 2013 was vested. In November 2014, the Company granted 27,000 restricted shares of common stock to its executives. The restricted stock was originally set to vest over two years, beginning with one-third vesting on the date of grant. In September 2016, the restrictedstock agreements were modified. The final one-third of the grant will now vest in January 2019. As ofMarch 31, 2017, there were 9,000 shares of such restricted stock that remained unvested. 13 In January 2015, the Company granted an aggregate of 30,000 restricted shares of common stock to two of its non-executive directors, 10,000 shares vested immediately and the remaining two-thirds will vest equally over two years. In addition, the Company granted 10,000 restricted shares of common stock to a former technical consultant which vested immediately. The Compensation Committee also elected to immediately vest all of the stock options and restricted stock previously issued to the former technical consultant. As ofMarch 31, 2017, all of the restricted stock granted in January 2015 was vested. In September 2015, the Company granted 85,000 restricted shares of common stock to its executives. The restricted stock was originally set to vest over two years, beginning with one-third vesting on the date of grant. In September 2016, the restricted stock agreements for two executives were modified such that the final one-third of their restricted stock grant will vest in January 2019. As ofMarch 31, 2017, there were 28,332 shares of such restricted stock that remained unvested. In December 2015, the Company granted 40,000 restricted shares of common stock to two of its non-executive directors. The restricted stock vests over two years, beginning with one-third vesting on the date of grant. As ofMarch 31, 2017, there were 13,332 shares of such restricted stock that remained unvested. In August 2016, the Company granted 100,000 restricted shares of common stock to its executives. A portion of the restricted stock granted vests over two years, beginning one-third on the date of grant. The remainder of the restricted stock granted vests in January 2019. As ofMarch31, 2017, there were 73,333 shares of such restricted stock that remained unvested. InNovember 2016, the Company granted 75,000 restricted shares of common stock to its non-executive directors. The restricted stock granted vests in January 2019. As ofMarch 31, 2017, there were 75,000 shares of such restricted stock that remained unvested. As ofMarch 31, 2017, the total compensation cost related to unvested awards not yet recognized was $2,632,456. The remaining costs will be recognized over the remaining vesting period of the awards. 14 Stock Options. The option awards listed in the table below have been granted to directors, executives and consultants of the Company: Option Awards Period Granted Options Granted Weighted Average Exercise Price Vesting Period (7) Expiration Date September 2011 (1) 50,000 $13.13 Vests over two years, beginning with one-third on the grant date. September 2016 July 2012 (2) 100,000 $10.25 Vests over two years, beginning with one-third on the grant date. July 2017 December 2012 (3) 250,000 $10.20 Vests over two years, beginning with one-third on the grant date. December 2017 June 2013 (4) 37,500 $10.00 Vested Immediately June 2018 July 2013 (5) 5,000 $10.00 Vested Immediately July 2018 September 2013 (6) 37,500 $10.01 Vested Immediately September 2018 September 2013 (6) 15,000 $10.01 Vests over two years, beginning with one-third on the grant date. September 2018 (1) The Company granted 40,000 stock options to its directors and executives and an additional 10,000 stock options to a former technical consultant, for services performed during fiscal year 2011. Of the total options granted 15,000 were later forfeited. (2) The Company granted 75,000 stock options to its directors and executives and an additional 25,000 stock options to a former technical consultant for services performed during fiscal year 2012. Of the total options granted as a part of this grant, 25,000 were later forfeited. (3) The Company granted 175,000 stock options to its directors and executives and an additional 75,000 stock options to a former technical consultant for services performed during fiscal year 2013. Of the total options granted as a part of this grant, 50,000 were later forfeited. (4) The Company granted 37,500 stock options to its executives for services performed during fiscal year 2013. (5) The Company granted 5,000 stock options to an employee of Avalon for services performed during fiscal year 2013. (6) The Company granted 52,500 stock options to its executives for services performed during the first quarter of fiscal year 2014. (7) If at any time there occurs a change of control, as defined in the 2010 Plan, any options that are unvested at that time will immediately vest. The Company's Compensation Committee has determined that the Transactions do not constitute a change of control under the 2010 Plan. 15 During the first and second quarter of fiscal year 2017, the Company's current and former executives, directors, and consultantscashless exercised 80,000 and 18,000 stock options, respectively, resulting in the issuance of 42,817and 9,357 shares of common stock to the exercising partiesand no proceeds to the Company. There were no stock option exercises during the quater ended March 31, 2017. The Company applies the fair value method to account for stock option expense. Under this method, cash flows from the exercise of stock options resulting from tax benefits in excess of recognized cumulative compensation cost (excess tax benefits) are classified as financing cash flows. See Note 3 – Summary of Significant Accounting Policies. All employee stock option grants are expensed over the stock option’s vesting period based on the fair value at the date the options are granted. The fair value of each option is estimated as of the date of grant using the Black-Scholes options-pricing model. As ofMarch 31, 2017, the stock options had a weighted-average remaining life of approximately 1 year. The total compensation cost related to these options had been fully recognized as of March 31, 2017 as all of the options are fully vested. A summary of the status of stock options granted under the 2010 Plan as of March 31, 2017 and changes during thenine months then ended, is presented in the table below: NineMonths Ended March 31, 2017 Shares Under Options Weighted Average Exercise Price Outstanding, June 30, 2016 405,000 $ 10.24 Granted — — Exercised (98,000 ) $ 10.98 Forfeited — — Outstanding, March 31, 2017 307,000 $ 10.00 Aggregate intrinsic value $ 3,072,620 Exercisable, end of period 307,000 $ 10.00 Aggregate intrinsic value $ 3,072,620 Available for grant, end of period 39,094 12. Commitments and Contingencies Tetlin Lease. The Tetlin Lease had an initial ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028, and for so long thereafter as the Joint Venture Company initiates and continues to conduct mining operations on the Tetlin Lease. Pursuant to the terms of the Tetlin Lease, the Joint Venture Company is required to spend $350,000 per year until July15, 2018 in exploration costs. However, the Company's exploration expenditures through the 2011 exploration program have satisfied this requirement because exploration funds spent in any year in excess of $350,000 are credited toward future years’ exploration cost requirements. Additionally, should the Joint Venture Company derive revenues from the properties covered under the Tetlin Lease, the Joint Venture Company is required to pay the Tetlin Tribal Council a production royalty ranging from 2.0% to 5.0%, depending on the type of metal produced and the year of production. As of March 31, 2017, the Company had paid the Tetlin Village Council $225,000 in exchange for reducing the production royalty payable to them by 0.75%. These payments lowered the production royalty to a range of 1.25% to 4.25%. On or before July 15, 2020, the Tetlin Tribal Council has the option to increase their production royalty by (i) 0.25% by payment to the Joint Venture Company of $150,000, (ii) 0.50% by payment to the Joint Venture Company of $300,000, or (iii) 0.75% by payment to the Joint Venture Company of $450,000. Until such time as production royalties begin, the Joint Venture Company must pay the Tetlin Tribal Council an advance minimum royalty of $50,000 per year. On July15, 2012, the advance minimum royalty increased to $75,000 per year, and subsequent years are escalated by an inflation adjustment. Gold Exploration. The Joint Venture Company’s Triple Z, TOK/Tetlin, Eagle, Bush, West Fork, and Noahclaims are all located on state of Alaska lands. The annual claim rentals on these projects vary based on the age of the claims, and are due and payable in full by November30 of each year. Annual claims rentals for the 2015-2016assessment year totaled $125,370. The Joint Venture Company has met the annual labor requirements for the state of Alaska acreage for the next four years, which is the maximum time allowable by Alaska law. Royal Gold Royalties. Pursuant to the Royalty Purchase Agreement, the Joint Venture Company will pay Royal Gold an overriding royalty of 3.0% should the Joint Venture Company derive revenues from the Tetlin Lease and certain other properties and an overriding royalty of 2.0% should the Joint Venture Company derive revenues from any additional properties. 16 Available Information General information about the Company can be found on the Company's website at www.contangoore.com. Our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, as well as any amendments and exhibits to those reports, are available free of charge through our website as soon as reasonably practicable after we file or furnish them to the Securities and Exchange Commission (“SEC”). Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and the accompanying notes and other information included elsewhere in this Form 10-Q and in our Form 10-K, for the fiscal year ended June30, 2016, previously filed with the SEC. 17 Cautionary Statement about Forward-Looking Statements Some of the statements made in this report may contain “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). The words and phrases “should be”, “will be”, “believe”, “expect”, “anticipate”, “estimate”, “forecast”, “goal” and similar expressions identify forward-looking statements and express our expectations about future events. These include such matters as: • The Company's financial position • Business strategy, including outsourcing • Meeting Company forecasts and budgets • Anticipated capital expenditures • Prices of gold and associated minerals • Timing and amount of future discoveries (if any) and production of natural resources on our Tetlin Property • Operating costs and other expenses • Cash flow and anticipated liquidity • Prospect development • New governmental laws and regulations Although the Company believes the expectations reflected in such forward-looking statements are reasonable, such expectations may not occur. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results expressed or implied by the forward-looking statements. These factors include among others: • Ability to raise capital to fund capital expenditures • Operational constraints and delays • The risks associated with exploring in the mining industry • The timing and successful discovery of natural resources • Availability of capital and the ability to repay indebtedness when due • Declines and variations in the price of gold and associated minerals • Price volatility for natural resources • Availability of operating equipment • Operating hazards attendant to the mining industry • Weather • The ability to find and retain skilled personnel • Restrictions on mining activities • Legislation that may regulate mining activities • Impact of new and potential legislative and regulatory changes on mining operating and safety standards • Uncertainties of any estimates and projections relating to any future production, costs and expenses. • Timely and full receipt of sale proceeds from the sale of any of our mined products (if any) • Stock price and interest rate volatility • Federal and state regulatory developments and approvals • Availability and cost of material and equipment • Actions or inactions of third-parties • Potential mechanical failure or under-performance of facilities and equipment • Environmental risks • Strength and financial resources of competitors • Worldwide economic conditions • Expanded rigorous monitoring and testing requirements • Ability to obtain insurance coverage on commercially reasonable terms • Competition generally and the increasing competitive nature of our industry • Risks related to title to properties 18 You should not unduly rely on these forward-looking statements in this report, as they speak only as of the date of this report. Except as required by law, we undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events. See the information under the heading “Risk Factors” in this Form 10-Q for some of the important factors that could affect our financial performance or could cause actual results to differ materially from estimates contained in forward-looking statements. Overview The Company is a Houston-based company, whose primary business is the participation in a joint venture to explore in the State of Alaska for gold ore and associated minerals. On January 8, 2015, the Company and Royal Gold, Inc. (“Royal Gold”), through their wholly-owned subsidiaries, consummated the transactions (the “Transactions”) contemplated under the Master Agreement, dated as of September 29, 2014 (the “Master Agreement”), including the formation of a joint venture, Peak Gold, LLC (the “Joint Venture Company”), to advance exploration of the Company's Tetlin Property, which is prospective for gold and associated minerals. As of March 31, 2017, the Joint Venture Company had leased or had control over an estimated 843,000 acres for the exploration of gold ore and associated minerals. Background Contango Mining Company (“Contango Mining”), a wholly owned subsidiary of Contango Oil& Gas Company (“Contango”), was formed for the purpose of mineral exploration in the State of Alaska. Contango Mining initially acquired a 50% interest in properties from Juneau Exploration, L.P., (“JEX”) in exchange for $1 million and a 1.0% overriding royalty interest in the properties under a Joint Exploration Agreement (the “Joint Exploration Agreement”). On September15, 2010, Contango Mining acquired the remaining 50% interest in the properties by increasing the overriding royalty interest in the properties granted to JEX to 3.0% pursuant to an Amended and Restated Conveyance of Overriding Royalty Interest (the “Amended ORRI Agreement”), and JEX and Contango Mining terminated the Joint Exploration Agreement. JEX assisted the Company in acquiring additional properties in Alaska pursuant to an Advisory Agreement dated September 6, 2012, and the Company granted to JEX a 2% overriding royalty interest in the additional properties acquired. On September 29, 2014, pursuant to a Royalty Purchase Agreement between JEX and Royal Gold (the “Royalty Purchase Agreement”), JEX sold its entire overriding royalty interest in the properties to Royal Gold. On the same date, the Company terminated the Advisory Agreement with JEX. The Company was formed on September1, 2010 as a Delaware corporation and on November29, 2010, Contango Mining assigned all its properties and certain other assets and liabilities to Contango. Contango contributed the properties and $3.5 million of cash to the Company, pursuant to the terms of a Contribution Agreement (the “Contribution Agreement”), in exchange for approximately 1.6million shares of the Company’s common stock. The transactions occurred between companies under common control. Contango then distributed all of the Company’s common stock to Contango’s stockholders of record as of October15, 2010, promptly after the effective date of the Company’s Registration Statement Form 10 on the basis of one share of common stock for each ten (10)shares of Contango’s common stock then outstanding. In connection with the closing of the Transactions with Royal Gold (the “Closing”), the Company formed Peak Gold, LLC and contributed to the Joint Venture Company its Tetlin Property near Tok, Alaska, together with other personal property (the “Contributed Assets”) with a historical cost of $1.4 million and an agreed value of $45.7 million (the “Contributed Assets Value”). At the Closing, the Company and Royal Gold, through their wholly-owned subsidiaries, entered into a Limited Liability Company Agreement for the Joint Venture Company (the “Joint Venture Company LLC Agreement”). Upon Closing, Royal Gold initially invested $5 million to fund exploration activity. The initial $5 million did not give Royal Gold an equity stake in the Joint Venture Company. Royal Gold has the option to earn up to a percentage interest of 40% in the Joint Venture Company by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 2018.As ofMarch 31, 2017, Royal Gold has contributed approximately $20.0 million (including the initial $5 million investment) to the Joint Venture Company and earned a percentage interest of 24.9%. The proceeds of Royal Gold’s investment have been and will be used by the Joint Venture Companyfor additional exploration of the Tetlin Property. Properties Since 2009, the Company's primary focus has been the exploration of a mineral lease with the Native Village of Tetlin whose governmental entity is the Tetlin Tribal Council (“Tetlin Tribal Council”) for the exploration of minerals near Tok, Alaska on a currently estimated 675,000 acres (the “Tetlin Lease”) and almost all of the Company's resources have been directed to that end. All significant work presently conducted by the Company has been directed at exploration of the Tetlin Lease and increasing understanding of the characteristics of, and economics of, any mineralization. There are no known quantifiable mineral reserves on the Tetlin Lease or any of the Company's other properties as defined by the Securities and Exchange Commission ("SEC") Industry Guide 7. 19 The Tetlin Lease originally had a ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028. If the properties under the Tetlin Lease are placed into commercial production, the Tetlin Lease will be held throughout production and the Company would be obligated to pay a production royalty to the Tetlin, which varies from 2.0% to 5.0%, depending on the type of metal produced and the year of production. In June 2011, the Company paid the Tetlin $75,000 in exchange for reducing the production royalty payable to them by 0.25%. In July 2011, the Company paid the Tetlin Tribal Council an additional $150,000 in exchange for further reducing the production royalty by 0.50%. These payments lowered the production royalty to a range of 1.25% to 4.25%, depending on the type of metal produced and the year of production. On or before July 15, 2020, the Tetlin has the option to increase its production royalty by (i) 0.25% by payment to the Joint Venture Company of $150,000, or (ii) 0.50% by payment to the Joint Venture Company of $300,000, or (iii) 0.75% by payment to the Joint Venture Company of $450,000. The Joint Venture Company also holdsState of Alaska unpatented mining claims for the exploration of gold ore and associated minerals. The Company believes that the Joint Venture Company holds good title to its properties, in accordance with standards generally accepted in the mineral industry. As is customary in the mineral industry, the Company conductedonly a preliminary title examination at the time it acquiredthe Tetlin Lease. The Joint Venture Company conducted a title examination prior to the assignment of the Tetlin Lease to the Joint Venture Company and performed certain curative title work. The following table summarizes the Tetlin Lease and unpatented mining claims (the "Tetlin Property") held by the Joint Venture Company as of March 31, 2017: Property Location Commodities Claims Estimated Acres Type Tetlin-Tok Eastern Interior Gold, Copper, Silver 131 10,900 State Mining Claims Eagle Eastern Interior Gold, Copper, Silver 428 65,000 State Mining Claims Bush Eastern Interior Gold, Copper, Silver 48 7,700 State Mining Claims West Fork Eastern Interior Gold, Copper, Silver 48 7,700 State Mining Claims Triple Z Eastern Interior Gold, Copper, Silver 45 7,200 State Mining Claims Noah #1 Eastern Interior Gold, Copper, Silver 224 34,400 State Mining Claims Noah #2 Eastern Interior Gold, Copper, Silver 217 34,500 State Mining Claims Tetlin-Village Eastern Interior Gold, Copper, Silver - 675,000 Lease TOTALS: 1,141 843,400 Strategy Partnering with strategic industry participants to expand future exploration work. In connection with an evaluation of the Company’s strategic options conducted by the Board of Directors and its financial advisor, the Company determined to continue its exploration activities on the Tetlin Property through a joint venture with an experienced industry participant. As a result, the Company formed the Joint Venture Company pursuant to a Joint Venture Company's LLC Agreement with Royal Gold. Under the Joint Venture Company's LLC Agreement, Royal Gold is appointed as the manager of the Joint Venture Company (the “Manager”), initially, with overall management responsibility for operations of the Joint Venture Company through October 31, 2018, and, thereafter, provided Royal Gold earns at least a forty percent (40%) percentage interest by October 31, 2018. Royal Gold may resign as Manager and can be removed as Manager for a material breach of the Joint Venture Company LLC Agreement, a material failure to perform its obligations as the Manager, a failure to conduct the Joint Venture Company operations in accordance with industry standards and applicable laws, and other limited circumstances. The Manager will manage, and direct the operation of the Joint Venture Company, and will discharge its duties, in accordance with approved programs and budgets. The Manager will implement the decisions of the Management Committee of the Joint Venture Company (the “Management Committee”) and will carry out the day-to-day operations of the Joint Venture Company. Except as expressly delegated to the Manager, the Joint Venture Company's LLC Agreement provides that the Management Committee has exclusive authority to determine all management matters related to the Company. Initially, the Management Committee consists of one appointee designated by the Company and two appointees designated by Royal Gold. Each designate on the Management Committee is entitled to one vote. Except for the list of specific actions set forth in the Joint Venture Company's LLC Agreement, the affirmative vote by a majority of designates is required for action. Structuring Incentives to Drive Behavior. The Company believes that equity ownership aligns the interests of the Company's executives and directors with those of its stockholders. The Company’s directors and executives have not received cash compensation for their work for the Company. As ofMarch 31, 2017, the Company's directors and executives beneficiallyown approximately 15.9% of the Company's common stock. An additional 15.8% of the Company's common stock is beneficially owned by the Estate of Mr. Kenneth R. Peak, the Company's former Chairman, who passed away on April 19, 2013. 20 Restricted Stock. In November 2010, the Company granted 70,429 restricted shares of common stock to its executives and directors and an additional 23,477 restricted shares to a former technical consultant. All of the restricted stock from this grant was fully vested as ofMarch 31, 2017. In December 2013, the Company's directors, executives, and a former technical consultant were granted an aggregate of 95,000 shares of restricted stock. The restricted stock was set to vest over two years, beginning with one-third vesting on the date of grant. As ofMarch 31, 2017, all of the restricted stock granted in December 2013 was vested. In November 2014, the Company granted 27,000 restricted shares of common stock to its executives. The restricted stock was originally set to vest over two years, beginning with one-third vesting on the date of grant. In September 2016, the restrictedstock agreements were modified. The final one-third of the grant will now vest in January 2019. As ofMarch 31, 2017, there were 9,000 shares of such restricted stock that remained unvested. In January 2015, the Company granted an aggregate of 30,000 restricted shares of common stock to two of its non-executive directors, 10,000 shares vested immediately and the remaining two-thirds will vest equally over two years. In addition, the Company granted 10,000 restricted shares of common stock to a former technical consultant which vested immediately. The Compensation Committee also elected to immediately vest all of the stock options and restricted stock previously issued to the former technical consultant. As ofMarch 31, 2017, all of the restricted stock granted in January 2015 was vested. In September 2015, the Company granted 85,000 restricted shares of common stock to its executives. The restricted stock was originally set to vest over two years, beginning with one-third vesting on the date of grant. In September 2016, the restricted stock agreements for two executives were modified such that the final one-third of their restricted stock grant will vest in January 2019. As ofMarch 31, 2017, there were 28,332 shares of such restricted stock that remained unvested. In December 2015, the Company granted 40,000 restricted shares of common stock to two of its non-executive directors. The restricted stock vests over two years, beginning with one-third vesting on the date of grant. As ofMarch 31, 2017, there were 13,332 shares of such restricted stock that remained unvested. In August 2016, the Company granted 100,000 restricted shares of common stock to its executives. A portion of the restricted stock granted vests over two years, beginning one-third on the date of grant. The remainder of the restricted stock granted vests in January 2019. As ofMarch31, 2017, there were 73,333 shares of such restricted stock that remained unvested. InNovember 2016, the Company granted 75,000 restricted shares of common stock to its non-executive directors. The restricted stock granted vests in January 2019. As ofMarch 31, 2017, there were 75,000 shares of such restricted stock that remained unvested. 21 Stock Options. As of the date of this report, the option awards listed in the table below have been granted to directors, officers, employees and consultants of the Company: Option Awards Period Granted Options Granted Weighted Average Exercise Price Vesting Period (7) Expiration Date September 2011 (1) 50,000 $13.13 Vests over two years, beginning with one-third on the grant date. September 2016 July 2012 (2) 100,000 $10.25 Vests over two years, beginning with one-third on the grant date. July 2017 December 2012 (3) 250,000 $10.20 Vests over two years, beginning with one-third on the grant date. December 2017 June 2013 (4) 37,500 $10.00 Vested Immediately June 2018 July 2013 (5) 5,000 $10.00 Vested Immediately July 2018 September 2013 (6) 37,500 $10.01 Vested Immediately September 2018 September 2013 (6) 15,000 $10.01 Vests over two years, beginning with one-third on the grant date. September 2018 (1) The Company granted 40,000 stock options to its directors and executives and an additional 10,000 stock options to its technical consultant, the owner of Avalon, for services performed during fiscal year 2011. Of the total options granted 15,000 were later forfeited (2) The Company granted 75,000 stock options to its directors and executives and an additional 25,000 stock options to its technical consultant for services performed during fiscal year 2012. Of the total options granted as a part of this grant, 25,000 were later forfeited. (3) The Company granted 175,000 stock options to its directors and executives and an additional 75,000 stock options to its technical consultant for services performed during fiscal year 2013. Of the total options granted as a part of this grant, 50,000 were later forfeited. (4) The Company granted 37,500 stock options to its executives for services performed during fiscal year 2013. (5) The Company granted 5,000 stock options to an employee of Avalon for services performed during fiscal year 2013. (6) The Company granted 52,500 stock options to its executives for services performed during the first quarter of fiscal year 2014. (7) If at any time there occurs a change of control, as defined in the 2010 Plan, any options that are unvested at that time will immediately vest. The Company's Compensation Committee has determined that the Transactions do not constitute a change in control under the 2010 Plan. During the first and second quarter of fiscal year 2017, the Company's current and former executives, directors, and consultantscashless exercised 80,000 and 18,000 stock options, respectively, resulting in the issuance of 42,817and 9,357 shares of common stock to the exercising partiesand no proceeds to the Company. There were no stock otpion exercises during the quarter ended March 31, 2017. 22 Exploration and Mining Property Exploration and mining rights in Alaska may be acquired in the following manner: public lands, private fee lands, unpatented Federal or State of Alaska mining claims, patented mining claims, and tribal lands. The primary sources for acquisition of these lands are the United States government, through the Bureau of Land Management and the United States Forest Service, the Alaskan state government, tribal governments, and individuals or entities who currently hold title to or lease government and private lands. Tribal lands are those lands that are under control by sovereign Native American tribes, such as land constituting the Tetlin Lease or Alaska Native corporations established by the Alaska Native Claims Settlement Act of 1971 (ANSCA). Areas that show promise for exploration and mining can be leased or joint ventured with the tribe controlling the land, including land constituting the Tetlin Lease. The State of Alaska government owns public lands. Mineral resource exploration, development and production are administered primarily by the State Department of Natural Resources. Ownership of the subsurface mineral estate, including alluvial and lode mineral rights, can be acquired by staking a 40 acre or 160 acre mining claim, which right is granted under Alaska Statute Sec. 38.05.185 to 38.05.275, as amended (the “Alaska Mining Law”). The State government continues to own the surface estate, subject to certain rights of ingress and egress owned by the claimant, even though the subsurface can be controlled by a claimant with a right to extract through claim staking. A mining claim is subject to annual assessment work requirements, the payment of annual rental fees and royalties due to the State of Alaska after commencement of commercial production. Both private fee-land and unpatented mining claims and related rights, including rights to use the surface, are subject to permitting requirements of Federal, State, Tribal and local governments. Gold Exploration The Joint Venture Company controls an estimated 843,000 acres consisting of the Tetlin Lease and State of Alaska mining claims for the exploration of gold and associated minerals. To date, our gold exploration has concentrated on the Tetlin Lease, with only a limited amount of work performed on the TOK, Eagle, Bush,West Fork, Triple Z, and Noahclaims. The Joint Venture Company initiated a summer of 2015 exploration program on the Tetlin Lease. The work program anticipated spending $5 million with a possible expansion of the work program in early fall if drilling results warranted further work. The drilling program included exploration targets that were helicopter-supported at the Tors, Saddle, North Saddle and Saddle Skarn targets and road-supported work at the Peak Zone area. Most of the initial work program (Phase I) was completed by early August with assay results received by early September. On August 31, 2015, the Joint Venture Company approved a budget of up to approximately $4 million for additional exploration work to be completed before the drilling season ended in October 2015 and incurred aggregate cost of approximately $6.8 million for the calendar 2015 exploration program. The Joint Venture Company initiated a calendar 2016 Phase I exploration program consisting of drilling the North Peak target areawhich beganin February 2016 on the Tetlin Lease with an approved budget of $4.4 million. An additional budget was approved for spending up to an additional $6.8 million during the remainder of calendar 2016. The Joint Venture Company initiated a 2016 Phase II exploration drilling program in May, which was completed in September. A Phase III exploration drilling program was initiated in October and completed in November. The projectincurred an aggregate cost in calendar 2016 of approximately $10.6 million. The Joint Venture Company initiated a calendar 2017 Phase I exploration program consisting of drilling the North Peak target area and testing the True Blue Moon target areawhich beganin February 2017on the Tetlin Lease with an approved budget of $5.3 million. The 2017 Phase I program was completed in April. The project has incurred an aggregate cost in thequarter ended March 31, 2017 of approximately $2.8 million. 23 From inception to date, the Joint Venture Company has incurred $20.2 million in exploration program expenditures. As of March 31, 2017, Royal Gold has funded a total of $20.0 million (including the initial investment of $5 million) and earned a24.9% interest in the Joint Venture Company. The exploration effort on the Tetlin Lease has resulted in identifying two mineral deposits (Peak and North Peak) and several other gold and copper prospects following drilling programs starting in 2011. Surface, bedrock, and stream sediment data on the Tetlin Lease as well as on the Eagle and Tok state of Alaska claims adjacent to the Tetlin Lease have been gathered during the summer exploration programs. There was no exploration program in 2014. None of the exploration targets are known to host quantifiable commercial mineral reserves and none are near or adjacent to other known significant gold or copper deposits. There has been no recorded past placer or lode mining on Tetlin project, and the Company and the Joint Venture Company are the only entities known to have conducted drilling operations on the Tetlin project. Chief Danny Prospect Area The Chief Danny Prospect Area currently is the most advanced exploration target on the Tetlin Lease and is comprised of several distinct mineralized areas: the Main Peak Zone, Discovery Zone, West Peak Zone, North Peak Zone, Connector Zone and the Saddle Zone. The Chief Danny prospect was discovered during rock, stream sediment and pan concentrate sampling in 2009 and since then has been explored using top of bedrock soil auger sampling, trenching, ground induced polarization (IP) geophysics, airborne magnetic and resistivity surveys and core drilling. Results from this work indicate the presence of a zoned metal-bearing system consisting of a gold-copper-iron enriched core covering six square miles at Chief Danny South (includes Main Peak, Discovery, West Peak, North Peak/Blue Moon) and a fault-offset arsenic-gold enriched zone to the north covering three square miles at the Saddle Zone. The Company has conducted extensive drilling on the Main Peak, North Peak, and Connector Zones. The Company has also conducted some environmental base line studies on the areas surrounding the Chief Danny prospect, as well as airborne magnetic and resistivity programs. From 2009 through April 2017, the Company conducted field-related exploration work at the Chief Danny Prospect, including collecting the following samples: Year Program Core Samples Rock Samples Soil Samples PanCon Samples StreamSilt Samples Core (feet) IP/Geophysics (kilometers) Trenching (feet) 2009 ChiefDanny — 958 33 94 11 — — 2,330 2010 Chief Danny — 613 760 668 795 — 14 — 2011 Chief Danny 1,267 20 688 — — 8,057 3,957 — 2012 Chief Danny 5,223 82 1,029 — — 36,006 — — 2013 Chief Danny 8,970 14 1,406 85 278 47,081 2,414 — 2014 Chief Danny — 2015 Chief Danny 8,352 133 — — — 46,128 — — 2016 Chief Danny 10,450 21 694 — — 67,336 24 — 2017 Chief Danny 3,070 17,179 Total 37,332 1,841 4,610 847 1,084 221,787 6,409 2,330 2017 Exploration Program - Phase I. During the quarter ending March 31, 2017, exploration drilling was completed by the Joint Venture Company on the Tetlin Property totaling 5,236 meters (17,179 feet) in 47holes. The Joint Venture Company spent an estimated $2.8 million, during the quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling consisted of infilling and expanding the mineralized zone in North Peak totaling 3,703 meters, target testing in West Peak totaling 282 meters and target testing of True Blue Moon totaling 1,251 meters. The 2017 Phase I program was completed on April 12, 2017. 24 The map below depicts the location of the core holes drilled during the 2017 Phase I program: 2017PHASE ICORE HOLES DRILLED Significant Drill Intercepts from the 2017 Phase I Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase I of the 2017 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au_gpt Au_opt Ag_gpt Cu % TET17312 North Peak 4.27 33.39 29.12 7.12 0.208 69.4 0.121 Including North Peak 16.46 18.92 2.46 24.10 0.703 368.0 0.044 and North Peak 22.95 24.08 1.13 57.40 1.674 72.9 0.237 TET17312 North Peak 36.79 37.59 0.80 4.93 0.144 37.6 0.190 TET17313 North Peak 3.66 31.70 28.04 8.80 0.257 83.8 0.147 Including North Peak 18.29 20.27 1.98 55.25 1.611 443.3 0.072 TET17313 North Peak 37.62 39.92 2.30 4.67 0.136 27.5 0.110 TET17313 North Peak 79.07 84.43 5.36 3.20 0.093 39.0 0.231 TET17313 North Peak 85.34 85.65 0.31 18.95 0.553 588.0 1.055 TET17313 North Peak 85.95 86.87 0.92 9.03 0.263 266.0 1.140 TET17314 North Peak 137.02 139.90 2.88 1.23 0.036 217.1 0.102 TET17315 North Peak 81.95 83.06 1.11 2.43 0.071 17.4 0.084 TET17316 North Peak 20.49 26.44 5.95 2.56 0.075 23.5 0.296 TET17316 North Peak 87.03 87.97 0.94 2.79 0.081 13.4 0.178 TET17316 North Peak 100.18 105.16 4.98 1.00 0.029 21.3 0.243 TET17317 North Peak 38.95 46.57 7.62 8.72 0.254 4.1 0.086 Including North Peak 44.48 46.57 2.09 27.80 0.811 11.2 0.149 TET17318 North Peak 116.91 117.16 0.25 64.20 1.873 14.5 0.008 TET17320 North Peak 2.44 6.46 4.02 2.59 0.076 26.0 0.054 TET17320 North Peak 50.90 57.52 6.62 7.81 0.228 170.0 0.323 TET17321 North Peak 49.99 52.20 2.21 2.28 0.067 258.0 0.430 TET17322 North Peak 29.01 32.46 3.45 0.88 0.026 39.3 0.193 TET17323 North Peak 1.27 7.32 6.05 2.34 0.068 40.3 0.016 TET17325 North Peak 5.49 6.20 0.71 22.00 0.642 9.5 0.128 TET17325 North Peak 10.04 14.83 4.79 3.63 0.106 2.0 0.036 Including North Peak 12.68 13.22 0.54 21.50 0.627 7.7 0.162 TET17325 North Peak 19.11 20.32 1.21 41.10 1.199 17.4 0.145 TET17325 North Peak 24.88 25.60 0.72 5.40 0.158 56.0 0.308 TET17326 North Peak 3.73 9.99 6.26 11.98 0.349 172.7 0.038 Including North Peak 7.40 7.67 0.27 84.50 2.465 656.0 0.115 TET17328 North Peak 17.68 19.20 1.52 2.25 0.066 1.6 0.008 TET17331 North Peak 2.13 18.98 16.85 8.68 0.253 5.1 0.023 Including North Peak 8.53 9.79 1.26 22.40 0.653 7.0 0.048 and North Peak 17.84 18.98 1.14 28.80 0.840 8.8 0.029 TET17331 North Peak 23.77 33.45 9.68 2.58 0.075 2.0 0.045 TET17331 North Peak 44.74 46.20 1.46 5.43 0.158 2.2 0.056 TET17333 North Peak 4.54 7.64 3.10 0.58 0.017 1.6 0.004 TET17335 North Peak 50.32 75.83 25.51 4.87 0.142 2.6 0.137 Including North Peak 53.64 55.70 2.06 12.25 0.357 2.8 0.112 and North Peak 60.19 61.32 1.13 18.80 0.548 4.3 0.202 and North Peak 63.06 63.81 0.75 11.30 0.330 6.3 0.297 TET17335 North Peak 81.06 93.37 12.31 14.04 0.410 3.0 0.158 Including North Peak 87.88 89.61 1.73 56.30 1.642 5.6 0.192 TET17336 North Peak 20.42 22.46 2.04 0.75 0.022 4.2 0.095 TET17336 North Peak 106.91 119.89 12.98 1.33 0.039 3.3 0.122 Including North Peak 111.25 112.31 1.06 8.46 0.247 13.7 0.403 TET17339 North Peak 73.28 75.56 2.28 4.66 0.136 38.1 0.105 Including North Peak 73.28 73.92 0.64 12.40 0.362 74.1 0.216 TET17340 North Peak 82.87 84.04 1.17 8.33 0.243 18.7 0.080 TET17342 North Peak 9.42 17.37 7.95 0.50 0.015 1.0 0.055 TET17342 North Peak 20.94 21.37 0.43 4.36 0.127 4.4 0.034 TET17343 North Peak 52.88 57.32 4.44 0.60 0.018 39.5 0.524 TET17344 North Peak 10.82 33.38 22.56 3.64 0.106 79.3 0.206 Including North Peak 15.70 16.38 0.68 10.90 0.318 103.0 1.330 and North Peak 31.09 32.00 0.91 19.35 0.564 152.0 0.024 TET17345 North Peak 4.71 22.86 18.15 2.99 0.087 31.4 0.330 Including North Peak 14.87 16.53 1.66 12.75 0.372 73.3 0.983 TET17345 North Peak 28.04 31.70 3.66 9.07 0.265 118.6 0.056 Including North Peak 31.09 31.70 0.61 23.50 0.685 56.9 0.049 TET17346 North Peak 4.57 7.45 2.88 6.37 0.186 58.8 0.080 TET17348 North Peak 11.28 12.53 1.25 21.10 0.615 62.2 0.431 TET17348 North Peak 16.30 17.21 0.91 5.09 0.148 79.1 0.182 25 2016 Exploration Program - Phase III. During the quarter ending December 31, 2016, exploration drilling was completed by the Joint Venture Company on the Tetlin Property totaling 3,883 meters (12,739 feet) in 37 holes. The Joint Venture Company spent an estimated $2.6 million, during the quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling was all completed in the North Peak area with the objective of infilling the mineralized area to support a resource estimation. The map below depicts the location of the core holes drilled during the 2016 Phase III program: 2 Significant Drill Intercepts from the 2016 Phase III Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase III of the 2016 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16274 North Peak 10.65 18.67 8.02 5.56 0.162 73.5 0.297 Including North Peak 17.37 18.67 1.30 23.90 0.697 82.5 0.146 TET16274 North Peak 32.62 39.09 6.47 0.99 0.029 42.9 0.241 TET16274 North Peak 46.40 46.78 0.38 4.56 0.133 65.4 0.475 TET16275 North Peak 33.07 36.88 3.81 0.90 0.026 19.1 0.321 TET16275 North Peak 70.76 71.84 1.08 2.04 0.060 9.4 0.226 TET16276 North Peak 30.30 34.80 4.50 1.21 0.035 13.3 0.048 TET16276 North Peak 38.99 55.00 16.01 3.23 0.094 51.1 0.046 Including North Peak 45.57 46.10 0.53 12.35 0.360 39.5 0.066 and North Peak 52.58 55.00 2.42 11.75 0.343 237.0 0.020 TET16276 North Peak 71.68 78.24 6.56 1.67 0.049 47.5 0.150 TET16276 North Peak 82.90 86.36 3.46 1.53 0.045 50.1 0.166 TET16276 North Peak 90.68 94.66 3.98 0.70 0.020 8.2 0.141 TET16276 North Peak 99.30 104.88 5.58 1.19 0.035 4.1 0.119 TET16277 North Peak 7.45 9.75 2.30 1.66 0.048 37.2 0.160 TET16277 North Peak 16.90 18.14 1.24 1.84 0.054 55.0 0.163 TET16277 North Peak 41.15 42.95 1.80 1.49 0.043 45.4 0.018 TET16277 North Peak 65.02 67.13 2.11 1.02 0.030 21.1 0.124 TET16277 North Peak 83.27 95.79 12.52 2.56 0.075 128.1 0.091 Including North Peak 93.88 95.79 1.91 9.51 0.277 479.0 0.200 TET16277 North Peak 121.47 123.70 2.23 1.91 0.056 11.8 0.129 TET16277 North Peak 129.97 134.00 4.03 1.45 0.042 17.7 0.042 TET16278 North Peak 31.81 45.86 14.05 10.58 0.309 16.5 0.137 Including North Peak 31.81 32.99 1.18 26.00 0.758 10.7 0.292 and North Peak 38.73 39.88 1.15 30.60 0.893 42.6 0.239 and North Peak 42.38 43.11 0.73 31.50 0.919 29.8 0.175 and North Peak 44.42 45.86 1.44 30.00 0.875 38.4 0.163 TET16278 North Peak 55.81 59.03 3.22 1.56 0.046 11.3 0.076 TET16278 North Peak 73.02 83.97 10.95 3.08 0.090 26.5 0.025 TET16278 North Peak 104.62 105.77 1.15 1.46 0.042 66.5 0.982 TET16278 North Peak 119.33 120.33 1.00 1.90 0.055 57.7 0.880 TET16278 North Peak 142.97 148.53 5.56 2.78 0.081 19.1 0.060 TET16278 North Peak 156.32 157.87 1.55 2.14 0.062 43.7 0.136 TET16279 North Peak 129.88 134.47 4.59 1.75 0.051 5.6 0.022 TET16279 North Peak 160.22 163.75 3.53 1.52 0.044 2.9 0.014 TET16279 North Peak 169.94 173.50 3.56 5.06 0.148 17.6 0.027 Including North Peak 172.88 173.50 0.62 17.60 0.513 93.8 0.138 TET16279 North Peak 176.61 178.79 2.18 5.40 0.158 28.3 0.025 TET16280 North Peak 141.16 143.23 2.07 1.07 0.031 10.8 0.017 TET16280 North Peak 165.74 167.70 1.96 1.15 0.034 94.0 0.220 TET16280 North Peak 198.15 200.08 1.93 1.96 0.057 5.9 0.032 TET16280 North Peak 205.20 205.70 0.50 5.95 0.174 3.1 0.004 TET16280 North Peak 210.98 212.89 1.91 0.91 0.027 3.6 0.010 TET16281 North Peak 14.33 22.86 8.53 22.01 0.642 63.0 0.060 Including North Peak 17.37 19.51 2.14 43.90 1.280 96.5 0.055 and North Peak 22.37 22.86 0.49 57.40 1.674 227.0 0.017 TET16285 North Peak 7.32 21.63 14.31 11.59 0.338 6.2 0.096 Including North Peak 11.58 16.15 4.57 26.63 0.777 8.2 0.116 TET16286 North Peak 37.80 56.58 18.78 5.02 0.146 6.2 0.044 Including North Peak 48.07 52.75 4.68 14.44 0.421 12.1 0.083 TET16287 North Peak 75.60 81.72 6.12 7.35 0.214 1.9 0.069 Including North Peak 81.17 81.72 0.55 20.00 0.583 4.0 0.211 TET16288 North Peak 96.32 105.77 9.45 1.11 0.032 27.3 0.029 Including North Peak 101.29 102.72 1.43 3.28 0.096 3.9 0.050 TET16289 North Peak 10.52 36.00 25.48 18.73 0.546 8.3 0.071 TET16289 North Peak 39.12 55.70 16.58 13.52 0.394 7.4 0.044 TET16291 North Peak 0.60 4.63 4.03 6.39 0.186 10.3 0.028 TET16291 North Peak 11.28 33.21 21.93 4.69 0.137 10.9 0.064 Including North Peak 22.85 25.33 2.48 18.03 0.526 31.7 0.245 and North Peak 26.52 26.92 0.40 28.40 0.828 28.9 0.178 TET16291 North Peak 42.30 44.98 2.68 2.05 0.060 3.5 0.016 Including North Peak 44.33 44.98 0.65 7.00 0.204 8.8 0.044 TET16291 North Peak 50.90 53.27 2.37 5.48 0.160 11.7 0.056 TET16292 North Peak 5.79 21.18 15.39 1.58 0.046 22.3 0.108 Including North Peak 8.53 10.97 2.44 5.55 0.162 55.3 0.215 TET16292 North Peak 24.63 28.80 4.17 0.83 0.024 22.9 0.034 TET16293 North Peak 7.11 11.89 4.78 1.26 0.037 50.5 0.133 Including North Peak 11.48 11.89 0.41 5.15 0.150 66.6 0.073 TET16294 North Peak 9.10 16.71 7.61 6.56 0.191 86.2 0.233 Including North Peak 12.03 12.60 0.57 17.05 0.497 141.0 0.051 TET16295 North Peak 5.66 20.65 14.99 11.67 0.340 11.5 0.111 Including North Peak 7.94 10.35 2.41 32.40 0.945 14.1 0.317 TET16296 North Peak 6.13 9.80 3.67 1.78 0.052 40.7 0.267 TET16296 North Peak 24.13 26.28 2.15 0.87 0.025 45.3 0.059 TET16297 North Peak 6.91 30.09 23.18 3.72 0.109 10.9 0.196 Including North Peak 16.06 17.78 1.72 9.51 0.277 10.3 0.139 and North Peak 24.85 26.91 2.06 12.80 0.373 21.9 0.419 TET16297 North Peak 39.91 41.44 1.53 11.50 0.335 505.0 0.131 TET16298 North Peak 6.75 14.30 7.55 4.37 0.127 17.0 0.106 Including North Peak 8.91 10.79 1.88 13.60 0.397 20.2 0.218 TET16298 North Peak 24.82 31.57 6.75 15.53 0.453 33.2 0.383 Including North Peak 31.27 31.57 0.30 108.00 3.150 33.8 0.282 TET16298 North Peak 34.90 37.94 3.04 1.40 0.041 35.8 0.295 TET16298 North Peak 44.18 59.02 14.84 3.08 0.090 25.6 0.302 Including North Peak 52.00 53.19 1.19 8.78 0.256 12.6 0.267 TET16299 North Peak 24.77 39.32 14.55 5.46 0.159 66.0 0.348 Including North Peak 31.39 33.68 2.29 17.05 0.497 93.2 0.476 and North Peak 39.05 39.32 0.27 60.00 1.750 428.0 0.964 TET16299 North Peak 47.85 50.90 3.05 9.83 0.287 156.0 0.062 TET16299 North Peak 53.95 54.71 0.76 9.49 0.277 120.0 0.093 TET16299 North Peak 59.74 65.46 5.72 2.14 0.062 59.1 0.159 Including North Peak 64.95 65.46 0.51 13.95 0.407 301.0 0.741 TET16299 North Peak 81.38 84.43 3.05 7.82 0.228 53.0 0.095 TET16300 North Peak 0.00 1.52 1.52 1.08 0.032 10.4 0.073 TET16300 North Peak 16.63 21.41 4.78 0.90 0.026 16.8 0.289 TET16300 North Peak 24.73 39.78 15.05 5.15 0.150 62.7 0.299 Including North Peak 36.27 38.79 2.52 22.10 0.645 175.0 0.060 TET16300 North Peak 44.81 47.70 2.89 2.90 0.085 64.5 0.030 TET16300 North Peak 51.00 67.00 16.00 3.43 0.100 64.8 0.141 Including North Peak 51.51 53.96 2.45 10.57 0.308 61.1 0.032 and North Peak 57.91 58.52 0.61 10.20 0.298 180.0 0.070 TET16300 North Peak 70.10 71.78 1.68 2.19 0.064 41.3 0.366 TET16301 North Peak 147.29 151.66 4.37 1.37 0.040 7.6 0.084 TET16302 North Peak 7.14 9.14 2.00 10.98 0.320 7.2 0.041 TET16302 North Peak 14.31 37.05 22.74 26.61 0.776 5.2 0.035 Including North Peak 19.31 21.95 2.64 103.50 3.019 12.5 0.069 and North Peak 27.09 29.20 2.11 58.70 1.712 9.2 0.075 TET16302 North Peak 44.36 48.44 4.08 7.78 0.227 3.4 0.065 Including North Peak 45.67 46.36 0.69 22.90 0.668 6.3 0.070 TET16302 North Peak 52.54 57.60 5.06 1.05 0.031 6.2 0.049 Including North Peak 52.54 53.64 1.10 3.40 0.099 19.7 0.143 TET16303 North Peak 59.45 60.96 1.51 1.64 0.048 28.5 0.041 TET16303 North Peak 91.95 97.70 5.75 1.03 0.030 0.2 0.009 Including North Peak 91.95 92.27 0.32 3.92 0.114 0.9 0.012 TET16304 North Peak 16.31 37.51 21.20 11.86 0.346 3.9 0.044 Including North Peak 24.26 26.12 1.86 35.40 1.033 8.1 0.123 and North Peak 28.31 30.94 2.63 27.62 0.806 5.8 0.050 TET16304 North Peak 46.97 69.52 22.55 5.49 0.160 12.5 0.051 Including North Peak 48.01 48.62 0.61 21.50 0.627 3.2 0.105 and North Peak 64.31 65.42 1.11 19.05 0.556 3.8 0.078 and North Peak 67.42 67.72 0.30 22.40 0.653 8.7 0.169 TET16304 North Peak 75.52 77.70 2.18 2.78 0.081 1.5 0.064 TET16304 North Peak 80.93 82.79 1.86 5.88 0.172 4.1 0.343 TET16304 North Peak 87.01 87.30 0.29 28.80 0.840 13.6 0.133 TET16305 North Peak 11.13 13.41 2.28 4.43 0.129 4.3 0.051 TET16305 North Peak 17.70 47.24 29.54 7.17 0.209 1.6 0.032 Including North Peak 18.14 19.66 1.52 24.93 0.727 3.0 0.085 and North Peak 21.34 22.86 1.52 36.76 1.072 5.9 0.061 and North Peak 30.18 30.48 0.30 21.80 0.636 4.0 0.075 TET16306 North Peak 58.83 60.50 1.67 1.31 0.038 39.8 0.035 TET16306 North Peak 65.65 68.19 2.54 3.13 0.091 94.8 0.143 Including North Peak 67.67 68.19 0.52 9.15 0.267 174.0 0.087 TET16306 North Peak 93.94 94.63 0.69 6.79 0.198 18.9 0.090 TET16306 North Peak 113.00 122.53 9.53 3.79 0.111 117.1 0.147 Including North Peak 121.96 122.53 0.57 17.80 0.519 92.2 0.099 TET16307 North Peak 58.03 68.88 10.85 3.29 0.096 41.2 0.187 Including North Peak 60.07 61.12 1.05 9.32 0.272 79.6 0.442 and North Peak 64.58 65.32 0.74 9.00 0.263 82.3 0.091 TET16307 North Peak 139.64 141.31 1.67 1.23 0.036 60.6 0.237 TET16308 North Peak 41.68 51.36 9.68 1.79 0.052 20.3 0.055 TET16310 North Peak 38.56 43.40 4.84 1.88 0.055 0.4 0.013 Including North Peak 38.56 39.10 0.54 13.80 0.403 3.7 0.055 2016 Exploration Program - Phase II. During the quarter ending September 30, 2016, exploration drilling was completed by the Joint Venture Company on the Tetlin Property totaling 6,498 meters (22,795 feet) in 30 holes, a continuation of the 2016 Phase II program, started in the prior quarter. The Phase II program, which was initiated in the quarter ended June 30, 2016, has completed 12,601 meters (41,342 ft) of exploration drilling in 63 holes. The Joint Venture Company spent an estimated $3.9 million, during the quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling targeted three areas, North Peak, West Peak, and Connector Zones to better define the areas with known mineralization. During the full program, high grade-gold mineralization was drilled in the area that joins North Peak to the Connector Zone mineralization identified in the 2016 Phase I program. Several holes drilled revealed significant grade-thickness intervals of gold such as drill hole 16235 which intercepted 38.88 meters grading 51.62 gpt gold starting at 14.50 meters, drill hole 16237 which intercepted 14.19 meters grading 45.33 gpt gold starting at 9.75 meters, drill hole16271 which intercepted 17.12 meters grading 51.89 gpt gold starting at 24.08 meters, and drill hole 16256 which intercepted 13.20 meters grading 48.59 gpt gold starting at 7.92 meters. 26 The map below depicts the location of 63 core holes drilled during the 2016 Phase II program: 2 Significant Drill Intercepts from the 2016 Phase II Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase II of the 2016 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16211 Connector 16.11 26.42 10.31 3.500 0.102 34.4 0.299 Including Connector 20.57 21.00 0.43 13.650 0.398 45.6 0.199 TET16211 Connector 29.87 42.82 12.95 3.090 0.090 58.9 0.295 Including Connector 41.61 42.82 1.21 14.350 0.419 251.0 0.681 TET16211 Connector 50.04 54.25 4.21 2.700 0.079 18.0 0.147 TET16211 Connector 114.76 121.05 6.29 1.440 0.042 66.3 0.09 TET16212 North Peak 52.88 55.85 2.97 0.900 0.026 2.5 0.151 TET16212 North Peak 142.22 144.57 2.35 1.560 0.046 — 0.028 TET16213 North Peak 115.98 127.84 11.86 0.610 0.018 1.0 0.042 TET16214 North Peak 54.67 56.49 1.82 1.400 0.041 5.6 0.025 27 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16214 North Peak 140.47 143.77 3.30 1.270 0.037 20.5 0.730 Including North Peak 140.47 141.10 0.63 4.890 0.143 83.1 2.970 TET16215 North Peak 50.58 66.20 15.62 2.400 0.070 42.0 0.520 TET16215 North Peak 86.10 89.68 3.58 0.930 0.027 7.5 0.012 TET16216 North Peak 17.28 32.99 15.71 1.840 0.054 19.4 0.107 Including North Peak 17.28 18.17 0.89 9.720 0.284 74.5 0.317 TET16216 North Peak 55.85 69.79 13.94 0.900 0.026 48.8 0.384 TET16216 North Peak 110.33 112.00 1.67 0.940 0.027 22.3 0.044 TET16217 West Peak 50.02 52.64 2.62 0.780 0.023 — 0.007 TET16217 West Peak 88.30 89.40 1.10 1.470 0.043 2.9 0.093 TET16218 West Peak 49.53 55.42 5.89 1.980 0.058 — 0.005 TET16218 West Peak 60.76 63.82 3.06 1.760 0.051 — 0.009 TET16218 West Peak 77.11 85.80 8.69 2.250 0.066 0.7 0.008 TET16218 West Peak 191.47 206.48 15.01 7.100 0.207 8.9 0.325 Including West Peak 194.18 194.91 0.73 73.500 2.144 37.0 1.550 TET16218 West Peak 215.60 216.96 1.36 1.280 0.037 0.6 0.018 TET16219 West Peak 37.65 47.55 9.90 1.370 0.040 0.2 0.019 TET16219 West Peak 195.24 199.32 4.08 0.640 0.019 9.0 0.025 TET16219 West Peak 207.11 210.16 3.05 0.910 0.027 0.8 0.025 TET16220 North Peak 23.27 56.23 32.96 4.870 0.142 2.4 0.045 Including North Peak 27.70 29.41 1.71 12.300 0.359 7.3 0.124 and North Peak 32.96 33.99 1.03 15.150 0.442 4.5 0.138 and North Peak 33.99 34.98 0.99 14.950 0.436 5.7 0.108 and North Peak 42.72 44.37 1.65 12.900 0.376 5.3 0.040 and North Peak 51.89 53.24 1.35 11.900 0.347 5.9 0.110 TET16220 North Peak 64.16 66.14 1.98 6.810 0.199 6.0 0.111 TET16220 North Peak 71.72 73.75 2.03 1.340 0.039 2.3 0.064 TET16221 North Peak 21.61 39.53 17.92 8.230 0.240 3.0 0.035 Including North Peak 30.82 32.90 2.08 18.300 0.534 3.1 0.067 and North Peak 37.50 39.53 2.03 17.150 0.500 5.0 0.063 TET16221 North Peak 74.07 92.63 18.56 2.910 0.085 3.3 0.023 Including North Peak 74.07 77.27 3.20 9.730 0.284 2.8 0.019 TET16221 North Peak 97.82 99.86 2.04 3.060 0.089 11.7 0.127 TET16221 North Peak 105.71 117.65 11.94 2.740 0.080 10.3 0.035 TET16221 North Peak 125.10 129.54 4.44 4.430 0.129 3.3 0.051 TET16223 North Peak 56.44 57.63 1.19 2.670 .078 20.4 0.070 TET16223 North Peak 74.36 85.80 11.44 1.070 0.031 30.6 0.184 TET16223 North Peak 93.42 95.48 2.06 3.390 0.099 42.0 0.476 TET16223 North Peak 103.10 109.08 5.98 2.920 0.085 4.3 0.093 TET16224 North Peak 109.07 115.61 6.54 2.500 0.073 8.8 0.168 TET16225 North Peak 55.60 64.90 9.30 11.770 0.343 51.1 0.041 Including North Peak 63.09 64.90 1.81 36.200 1.056 171.0 0.093 TET16225 North Peak 87.64 105.14 17.50 2.950 0.086 33.7 0.187 Including North Peak 102.41 105.14 2.73 8.630 0.252 19.7 0.103 TET16226 North Peak 11.58 13.46 1.88 0.960 0.028 88.4 0.016 TET16226 North Peak 18.75 26.09 7.34 16.970 0.495 6.7 0.040 Including North Peak 18.75 20.20 1.45 71.300 2.080 18.2 0.045 TET16226 North Peak 35.51 36.88 1.37 1.430 0.042 8.3 0.028 TET16226 North Peak 54.08 57.81 3.73 1.430 0.042 5.8 0.035 TET16227 North Peak 21.56 32.31 10.75 18.620 0.543 10.2 0.083 Including North Peak 24.00 25.20 1.20 81.900 2.389 19.3 0.116 and North Peak 25.20 26.14 0.94 43.400 1.266 15.0 0.140 TET16227 North Peak 88.11 90.22 2.11 1.320 0.039 0.6 0.002 28 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16228 North Peak 25.42 40.23 14.81 4.640 0.135 21.7 0.257 Including North Peak 33.81 35.95 2.14 17.900 0.522 41.9 0.602 TET16228 North Peak 43.89 51.47 7.58 3.540 0.103 12.3 0.255 TET16228 North Peak 56.86 59.74 2.88 3.140 0.092 1.3 0.022 TET16228 North Peak 62.94 75.23 12.29 1.090 0.032 26.6 0.234 TET16230 North Peak 42.95 50.22 7.27 4.170 0.122 24.0 0.303 TET16231 North Peak 18.61 23.52 4.91 0.990 0.029 5.3 0.062 TET16231 North Peak 53.89 57.32 3.43 0.730 0.021 7.0 0.053 TET16231 North Peak 68.17 70.83 2.66 7.730 0.225 26.1 0.118 TET16231 North Peak 75.61 81.16 5.55 3.090 0.090 21.1 0.235 TET16231 North Peak 88.19 90.34 2.15 1.110 0.032 4.3 0.031 TET16231 North Peak 101.08 102.64 1.56 3.810 0.111 5.5 0.054 TET16231 North Peak 128.15 132.89 4.74 2.000 0.058 9.3 0.139 Including North Peak 131.41 131.97 0.56 6.930 0.202 6.7 0.125 TET16232 North Peak 43.28 50.90 7.62 1.180 0.034 55.4 0.054 TET16232 North Peak 117.35 121.62 4.27 0.710 0.021 64.0 0.355 TET16232 North Peak 138.53 152.21 13.68 5.520 0.161 12.4 0.067 Including North Peak 139.47 139.75 0.28 32.400 0.945 52.7 0.117 and North Peak 142.29 143.89 1.60 18.400 0.537 12.8 0.260 and North Peak 146.94 147.36 0.42 28.100 0.820 93.8 0.095 TET16233 North Peak 23.11 24.14 1.03 7.890 0.230 13.3 0.032 TET16233 North Peak 38.23 42.98 4.75 2.060 0.060 16.4 0.070 TET16233 North Peak 56.10 70.69 14.59 5.760 0.168 35.2 0.389 TET16234 North Peak 16.00 17.75 1.75 8.280 0.242 27.2 0.016 TET16234 North Peak 23.90 35.63 11.73 8.760 0.256 14.8 0.034 TET16234 North Peak 58.67 65.60 6.93 5.530 0.161 15.8 0.015 TET16235 North Peak 14.50 53.38 38.88 51.620 1.506 216.0 0.020 Including North Peak 17.68 20.73 3.05 320.000 9.333 589.0 0.025 and North Peak 23.93 24.47 0.54 371.000 10.821 3,210.0 0.006 and North Peak 24.47 25.76 1.29 109.000 3.179 265.0 0.016 and North Peak 28.85 29.34 0.49 116.000 3.383 151.0 0.003 and North Peak 52.98 53.38 0.40 125.000 3.646 143.0 0.014 TET16235 North Peak 59.50 65.92 6.42 8.730 0.255 43.4 0.053 TET16235 North Peak 70.05 73.00 2.95 4.970 0.145 13.1 0.019 TET16236 North Peak 4.67 7.23 2.56 0.830 0.024 2.1 0.007 TET16236 North Peak 60.45 63.09 2.64 2.930 0.085 51.4 0.012 TET16237 North Peak 9.75 23.94 14.19 45.330 1.322 9.3 0.078 Including North Peak 11.58 13.56 1.98 97.000 2.829 19.6 0.248 and North Peak 13.56 14.80 1.24 166.000 4.842 14.3 0.019 TET16237 North Peak 28.81 33.23 4.42 2.170 0.063 4.7 0.014 TET16237 North Peak 41.15 42.95 1.80 6.720 0.196 1.9 0.021 TET16237 North Peak 50.90 53.82 2.92 1.550 0.045 — 0.003 TET16237 North Peak 57.38 61.18 3.80 1.660 0.048 0.9 0.014 TET16238 North Peak 68.42 74.68 6.26 4.980 0.145 34.3 0.099 TET16238 North Peak 77.90 93.57 15.67 3.170 0.092 3.1 0.023 Including North Peak 79.92 81.35 1.43 18.200 0.531 3.1 0.034 TET16239 North Peak 35.66 38.45 2.79 1.230 0.036 5.1 0.005 TET16239 North Peak 50.79 54.72 3.93 7.760 0.226 23.3 0.023 Including North Peak 50.79 51.27 0.48 26.800 0.782 104.0 0.129 TET16239 North Peak 109.41 116.13 6.72 1.420 0.041 9.6 0.071 TET16240 North Peak 119.33 132.85 13.52 1.590 0.046 1.7 0.020 TET16241 North Peak 56.43 56.79 0.36 11.450 0.334 172.0 0.066 TET16242 North Peak 19.38 25.45 6.07 2.720 0.079 70.5 0.236 TET16242 North Peak 31.04 34.41 3.37 5.720 0.167 64.4 0.541 29 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16242 North Peak 37.58 63.93 26.35 5.550 0.162 39.3 0.134 Including North Peak 50.44 53.15 2.71 18.300 0.534 75.5 0.097 and North Peak 58.18 63.09 4.91 12.050 0.351 38.8 0.149 TET16242 North Peak 151.88 152.58 0.70 3.860 0.113 56.7 0.070 TET16242 North Peak 156.00 157.25 1.25 3.170 0.092 66.5 0.376 TET16243 North Peak 10.93 12.30 1.37 14.950 0.436 28.8 0.105 TET16243 North Peak 15.85 21.55 5.70 4.300 0.125 47.6 0.247 TET16243 North Peak 25.82 34.29 8.47 3.990 0.116 49.6 0.391 TET16243 North Peak 39.68 57.19 17.51 4.970 0.145 61.2 0.116 TET16243 North Peak 99.42 104.70 5.28 2.600 0.076 18.7 0.210 TET16244 North Peak 35.08 51.00 15.92 11.740 0.342 51.1 0.183 TET16244 North Peak 62.14 67.55 5.41 2.050 0.060 34.6 0.152 TET16244 North Peak 76.60 87.06 10.46 2.580 0.075 4.9 0.035 TET16245 North Peak 43.11 46.02 2.91 0.630 0.018 2.5 0.022 TET16245 North Peak 50.36 52.65 2.29 1.210 0.035 12.0 0.047 TET16245 North Peak 63.55 71.74 8.19 2.160 0.063 30.0 0.161 TET16245 North Peak 83.27 86.11 2.84 2.600 0.076 26.5 0.030 TET16246 North Peak 90.80 92.49 1.69 2.180 0.064 26.1 0.113 TET16246 North Peak 126.39 128.51 2.12 0.900 0.026 2.2 0.010 TET16247 North Peak 14.31 16.56 2.25 1.560 0.046 88.5 0.064 TET16247 North Peak 61.30 66.74 5.44 3.970 0.116 12.6 0.104 TET16247 North Peak 71.78 74.18 2.40 0.670 0.020 18.1 0.094 TET16247 North Peak 77.39 83.97 6.58 1.220 0.036 23.2 0.127 TET16247 North Peak 107.49 108.58 1.09 3.180 0.093 38.1 0.080 TET16247 North Peak 137.78 145.02 7.24 1.970 0.057 0.5 0.003 TET16248 North Peak 9.38 10.75 1.37 9.290 0.271 25.2 0.063 TET16248 North Peak 13.83 22.89 9.06 5.020 0.146 6.1 0.035 Including North Peak 18.36 19.35 0.99 13.400 0.391 5.8 0.054 TET16248 North Peak 30.78 36.56 5.78 1.790 0.052 4.4 0.081 TET16248 North Peak 43.22 45.96 2.74 10.620 0.310 3.8 0.052 TET16248 North Peak 52.75 57.73 4.98 5.530 0.161 5.7 0.037 Including North Peak 52.75 53.95 1.20 17.100 0.499 5.9 0.045 TET16248 North Peak 61.23 72.02 10.79 4.050 0.118 13.0 0.042 Including North Peak 67.80 70.55 2.75 10.400 0.303 32.5 0.042 and North Peak 71.48 72.02 0.54 11.350 0.331 10.7 0.087 TET16251 North Peak 118.21 120.82 2.61 0.800 0.023 0.8 0.025 TET16252 North Peak 49.43 51.94 2.51 2.220 0.065 1.7 0.010 TET16253 North Peak 105.65 107.96 2.31 0.860 0.025 0.8 0.033 TET16255 North Peak 35.30 44.72 9.42 5.530 0.161 56.2 0.230 Including North Peak 36.90 37.43 0.53 16.700 0.487 113.0 1.165 and North Peak 43.35 44.72 1.37 19.200 0.560 80.6 0.071 TET16256 North Peak 7.92 21.12 13.20 48.590 1.417 112.2 0.053 Including North Peak 8.55 10.66 2.11 222.000 6.475 316.0 0.021 TET16257 North Peak 73.82 74.33 0.51 3.300 0.096 526.0 0.080 TET16261 East Peak 215.78 216.57 0.79 3.940 0.115 11.7 0.004 TET16262 West Peak 35.05 35.72 0.67 4.040 0.118 35.8 0.084 TET16262 West Peak 60.22 63.09 2.87 1.730 0.050 0.6 0.029 TET16262 West Peak 151.08 159.61 8.53 5.750 0.168 37.6 0.136 Including West Peak 151.65 152.57 0.92 16.500 0.481 55.4 0.260 and West Peak 152.57 153.73 1.16 13.850 0.404 92.9 0.191 TET16262 West Peak 195.76 198.19 2.43 1.720 0.050 5.7 0.111 TET16262 West Peak 210.69 216.02 5.33 4.560 0.133 5.7 0.199 TET16262 West Peak 221.50 222.90 1.40 1.510 0.044 96.2 0.151 30 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16263 West Peak 52.20 54.07 1.87 5.540 0.162 0.8 0.036 TET16263 West Peak 180.50 182.03 1.53 10.650 0.311 12.7 0.099 TET16263 West Peak 197.21 199.77 2.56 2.040 0.060 1.0 0.027 TET16263 West Peak 204.00 216.64 12.64 1.280 0.037 0.3 0.010 TET16264 West Peak 237.78 244.53 6.75 0.630 0.018 2.2 0.100 TET16265 West Peak 77.02 78.04 1.02 4.200 0.123 2.2 0.421 TET16265 West Peak 84.42 86.45 2.03 0.990 0.029 1.5 0.446 TET16265 West Peak 245.97 247.01 1.04 1.720 0.050 7.9 0.271 TET16265 West Peak 255.43 257.19 1.76 1.440 0.042 22.5 0.395 TET16265 West Peak 270.23 279.30 9.07 1.590 0.046 1.1 0.028 TET16266 North Peak 115.58 118.77 3.19 0.660 0.019 6.7 0.035 TET16266 North Peak 143.21 147.31 4.10 0.530 0.015 7.1 0.193 TET16266 North Peak 155.94 158.81 2.87 10.010 0.292 11.5 0.091 TET16266 North Peak 166.76 184.16 17.40 1.060 0.031 22.1 0.061 Including North Peak 166.76 167.22 0.46 6.760 0.197 2.3 0.008 TET16267 Main Peak 110.39 161.24 50.85 12.050 0.351 11.5 0.184 Including Main Peak 110.39 113.38 2.99 148.500 4.331 39.6 0.474 and Main Peak 136.02 136.25 0.23 32.400 0.945 17.7 0.232 and Main Peak 154.32 154.59 0.27 31.400 0.916 179.0 3.320 TET16267 Main Peak 165.04 170.93 5.89 14.740 0.430 14.1 0.392 Including Main Peak 165.04 165.28 0.24 70.200 2.048 99.1 2.360 TET16268 Main Peak 16.61 19.05 2.44 0.660 0.019 47.0 0.258 TET16268 Main Peak 49.37 49.92 0.55 4.350 0.127 3.4 0.102 TET16268 Main Peak 90.31 93.66 3.35 11.860 0.346 4.3 0.157 Including Main Peak 91.88 92.53 0.65 37.500 1.094 12.5 0.497 TET16268 Main Peak 105.39 173.28 67.89 8.700 0.254 3.8 0.146 Including Main Peak 118.97 127.41 8.44 22.520 0.657 5.5 0.246 and Main Peak 134.53 137.55 3.02 20.540 0.599 4.9 0.192 TET16269 North Peak 25.30 42.93 17.63 2.270 0.066 1.3 0.026 Including North Peak 27.43 30.18 2.75 8.020 0.234 2.7 0.072 TET16269 North Peak 47.93 56.47 8.54 2.000 0.058 1.6 0.032 Including North Peak 50.42 52.17 1.75 6.670 0.195 2.8 0.058 TET16269 North Peak 60.66 74.56 13.90 13.970 0.407 2.6 0.048 Including North Peak 69.39 71.27 1.88 61.320 1.789 7.9 0.144 TET16269 North Peak 91.90 94.92 3.02 8.840 0.258 2.3 0.095 TET16269 North Peak 108.27 125.65 17.38 9.700 0.283 2.2 0.127 Including North Peak 118.39 120.24 1.85 36.000 1.050 2.6 0.107 TET16270 North Peak 78.03 93.60 15.57 8.560 0.250 2.3 0.097 Including North Peak 88.68 91.09 2.41 21.500 0.627 3.1 0.085 TET16270 North Peak 105.30 111.06 5.76 11.240 0.328 2.4 0.071 TET16270 North Peak 119.09 122.73 3.64 1.430 0.042 3.9 0.078 TET16271 North Peak 24.08 41.20 17.12 51.890 1.513 23.7 0.088 Including North Peak 31.50 34.31 2.81 181.920 5.306 49.8 0.133 TET16271 North Peak 44.73 53.92 9.19 41.020 1.196 18.1 0.043 Including North Peak 51.51 53.15 1.64 151.500 4.419 37.5 0.070 TET16271 North Peak 57.25 71.20 13.95 24.280 0.708 20.5 0.058 Including North Peak 67.43 69.62 2.19 62.900 1.835 49.4 0.146 TET16271 North Peak 82.32 85.63 3.31 4.470 0.130 1.9 0.041 TET16272 North Peak 1.83 4.88 3.05 0.840 0.025 0.9 0.004 TET16272 North Peak 14.33 16.76 2.43 7.040 0.205 11.7 0.008 Including North Peak 16.16 16.76 0.60 19.150 0.559 33.8 0.006 TET16272 North Peak 23.13 32.96 9.83 49.010 1.429 146.7 0.015 Including North Peak 29.99 30.38 0.39 345.000 10.063 735.0 0.006 31 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16272 North Peak 37.39 38.98 1.59 1.760 0.051 2.7 0.004 TET16272 North Peak 43.09 51.05 7.96 15.990 0.466 49.0 0.035 Including North Peak 45.50 47.10 1.60 39.700 1.158 160.0 0.136 TET16272 North Peak 55.92 59.31 3.39 1.550 0.045 25.9 0.129 TET16272 North Peak 84.90 87.84 2.94 1.530 0.045 2.2 0.030 TET16273 West Peak 163.78 166.98 3.20 0.740 0.022 6.1 0.024 TET16273 West Peak 176.67 178.70 2.03 2.960 0.086 14.0 0.168 TET16273 West Peak 188.36 191.00 2.64 1.030 0.030 3.2 0.045 2016 Exploration Program - Phase I. During the first three months of calendar year 2016, exploration drilling was completed by the Joint Venture Company on the Tetlin Property totaling 4,040 meters (13,255 feet) in 19 holes, referred to as the 2016 Phase I program. The Joint Venture Company spent an estimated $1.9 million to complete the program including drilling, geochemical analyses, landholding fees and other related expenses. Drilling targeted two areas, North Peak and West Peak, with the objective of enhancing the understanding of mineralization geometry and geochemical variability. During the program, an area located between the Peak Zone and North Peak was tested, producing significant gold and copper assay intervals in a Connector Zone. 32 The map below depicts the location of 16 of the 19 core holes drilled during the 2016 Phase I program: 2 33 Significant Drill Intercepts from the 2016 Phase I Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained to date for Phase I of the 2016 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16192 North Peak 31.34 38.29 6.95 0.784 0.023 2.5 0.023 TET16192 North Peak 42.00 43.42 1.42 1.803 0.053 1.5 0.021 TET16192 North Peak 78.51 91.78 13.27 49.194 1.435 4.5 0.035 including North Peak 80.96 81.59 0.63 416.000 12.133 26.7 0.066 TET16192 North Peak 102.84 105.46 2.62 2.536 0.074 4.5 0.151 TET16192 North Peak 122.07 123.79 1.72 3.850 0.112 1.1 0.067 TET16192 North Peak 139.90 143.78 3.88 3.992 0.116 3.1 0.119 TET16193 North Peak 85.91 90.62 4.71 12.452 0.363 3.6 0.065 including North Peak 88.09 89.71 1.62 27.974 0.816 5.9 0.041 TET16195 North Peak 66.50 68.34 1.84 6.718 0.196 3.7 0.069 TET16196 North Peak 65.78 69.12 3.34 0.712 0.021 14.1 0.096 TET16199 West Peak 21.09 23.13 2.04 3.462 0.101 6.9 0.037 TET16199 West Peak 50.19 52.08 1.89 1.375 0.040 0.7 0.022 TET16199 West Peak 55.62 57.79 2.17 1.805 0.053 — 0.005 TET16199 West Peak 80.44 82.76 2.32 1.529 0.045 1.9 0.054 TET16199 West Peak 95.08 96.63 1.55 2.690 0.078 0.9 0.006 TET16199 West Peak 139.46 145.31 5.85 0.699 0.020 1.1 0.03 TET16204 North Peak 50.41 53.34 2.93 1.100 0.032 5.2 0.189 TET16204 North Peak 63.06 65.42 2.36 2.050 0.060 1.1 0.044 TET16204 North Peak 194.11 195.93 1.82 16.338 0.477 328.4 0.157 TET16205 North Peak 65.07 70.61 5.54 0.954 0.028 2.8 0.165 TET16205 North Peak 82.91 83.67 0.76 6.715 0.196 11.2 0.005 TET16205 North Peak 150.74 151.73 0.99 3.360 0.098 4.2 0.314 TET16206 North Peak 60.95 104.38 43.43 3.611 0.105 2.1 0.108 including North Peak 98.34 100.04 1.70 30.700 0.895 2.3 0.108 TET16207 North Peak 92.88 95.92 3.04 2.590 0.076 1.4 0.057 TET16208 West Peak 55.02 58.20 3.18 2.543 0.074 0.5 0.005 TET16208 West Peak 88.66 108.65 19.99 2.822 0.082 0.1 0.006 including West Peak 95.55 97.45 1.90 12.050 0.351 0.5 0.011 and West Peak 98.93 100.02 1.09 14.200 0.414 0.7 0.013 TET16209 West Peak 46.33 48.95 2.62 2.222 0.065 0.8 0.007 TET16209 West Peak 52.73 58.98 6.25 4.863 0.142 0.5 0.014 including West Peak 55.78 57.54 1.76 12.788 0.373 1.1 0.037 TET16210 Connector 16.95 60.91 43.96 3.275 0.096 30.6 0.402 including Connector 18.12 22.29 4.17 9.006 0.263 51.5 0.291 and Connector 51.90 53.26 1.36 10.150 0.296 19.6 0.583 and Connector 56.57 57.15 0.58 10.550 0.308 50.4 2.28 TET16210 Connector 131.83 135.60 3.77 2.614 0.076 52.5 0.14 34 In 2015, two phases of exploration drilling were completed by the Joint Venture Company on the Tetlin Property totaling 14,059 meters (46,127 feet) in 61 holes. The Joint Venture Company spent $6.8 million to complete both programs including drilling, geochemical analyses, landholding fees and other related expenses. 2015 Exploration Program - Phase II. The Joint Venture Company completed 6,897 meters (22,629 ft) of core drilling in 32 core holes during the 2015 Phase II drilling program on the Tetlin Property, which was completed October 19, 2015. Drilling targeted two areas, Peak West and North Peak/Blue Moon, with the objective of defining mineralization geometry and geochemical variability. The map below depicts the location of the 32 core holes drilled during the 2015 Phase II drilling program: 2 35 Significant 2015 Drill Intercepts from the 2015 Phase II Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained to date for Phase II of the 2015 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET15161 Blue Moon 81.69 84.73 3.04 1.072 0.031 — 0.024 TET15162 Blue Moon 165.22 178.16 12.94 0.197 0.006 3.3 0.130 including Blue Moon 175.80 178.16 2.36 0.894 0.026 4.0 0.147 TET15163 North Peak 138.44 155.06 16.62 0.851 0.025 3.4 0.179 including North Peak 138.44 139.53 1.09 4.530 0.132 8.9 0.083 and North Peak 143.20 146.08 2.88 2.350 0.069 3.2 0.122 TET15164 Blue Moon 79.20 81.14 1.94 2.560 0.075 2.5 0.089 TET15165 North Peak 30.42 32.34 1.92 70.898 2.068 39.0 0.015 TET15165 North Peak 55.17 57.93 2.76 1.805 0.053 0.9 0.017 TET15165 North Peak 102.11 111.25 9.14 2.800 0.082 3.8 0.058 including North Peak 109.06 109.59 0.53 29.100 0.849 23.9 0.184 TET15166 Blue Moon 73.29 78.48 5.19 0.594 0.017 4.4 0.175 TET15167 North Peak 49.68 57.00 7.32 6.725 0.196 1.8 0.033 including North Peak 49.68 51.00 1.32 33.700 0.983 6.0 0.061 TET15167 North Peak 105.72 113.15 7.43 0.731 0.021 1.5 0.074 TET15167 North Peak 118.45 126.21 7.76 12.414 0.362 3.0 0.097 including North Peak 125.56 126.21 0.65 47.100 1.374 5.7 0.094 TET15167 North Peak 163.73 173.67 9.94 0.573 0.017 10.0 0.216 including North Peak 163.73 164.14 0.41 2.890 0.084 12.1 0.345 and North Peak 166.52 166.92 0.40 2.230 0.065 10.9 0.302 TET15168 Blue Moon 111.55 114.28 2.73 3.630 0.106 5.1 0.140 TET15169 North Peak 22.85 27.16 4.31 3.028 0.088 1.5 0.020 TET15169 North Peak 50.08 54.11 4.03 1.573 0.046 11.7 0.143 including North Peak 50.08 50.63 0.55 8.100 0.236 38.6 0.052 TET15169 North Peak 110.78 132.62 21.84 1.414 0.041 2.0 0.141 including North Peak 115.29 116.43 1.14 4.590 0.134 5.5 0.197 and North Peak 118.78 121.02 2.24 5.736 0.167 3.4 0.221 TET15170 Blue Moon 176.01 189.74 13.73 0.645 0.019 5.2 0.212 including Blue Moon 182.22 184.32 2.10 2.340 0.068 7.3 0.337 TET15171 North Peak 3.96 10.97 7.01 1.724 0.050 0.8 0.021 TET15171 North Peak 17.34 34.14 16.80 17.939 0.523 4.2 0.027 including North Peak 20.73 22.63 1.90 61.300 1.788 10.1 0.071 and North Peak 24.61 25.73 1.12 49.400 1.441 22.2 0.013 TET15171 North Peak 44.50 50.14 5.64 3.760 0.110 14.6 0.014 TET15173 North Peak 123.97 127.64 3.67 13.449 0.392 96.9 0.072 TET15174 Peak West 3.35 8.89 5.54 22.077 0.644 7.6 0.110 including Peak West 5.49 7.36 1.87 62.400 1.820 19.3 0.158 TET15174 Peak West 14.78 21.03 6.25 6.451 0.188 3.3 0.126 including Peak West 18.59 19.11 0.52 39.500 1.152 8.5 0.152 TET15174 Peak West 44.35 55.63 11.28 3.429 0.100 2.8 0.177 including Peak West 44.78 46.95 2.17 7.878 0.230 4.2 0.217 TET15176 Peak West 7.92 76.39 68.47 5.457 0.159 0.4 0.059 including Peak West 44.85 76.39 31.54 9.029 0.263 0.4 0.055 TET15177 North Peak 45.84 68.88 23.04 19.859 0.579 4.2 0.056 including North Peak 49.99 51.22 1.23 58.700 1.712 8.7 0.091 and North Peak 62.35 64.68 2.33 87.513 2.552 9.2 0.154 TET15177 North Peak 74.68 79.55 4.87 4.746 0.138 2.8 0.057 36 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET15178 North Peak 14.85 15.88 1.03 2.240 0.065 3.0 0.020 TET15178 North Peak 45.21 46.61 1.40 2.020 0.059 4.3 0.147 TET15178 North Peak 81.38 83.60 2.22 1.760 0.051 0.8 0.017 TET15178 North Peak 126.89 134.72 7.83 0.234 0.007 2 0.106 TET15178 North Peak 157.81 167.81 10.00 0.017 — 2.1 0.163 including North Peak 161.99 163.43 1.44 0.032 0.001 5.7 0.491 TET15179 Peak West 26.52 31.24 4.72 0.595 0.017 0.2 0.040 TET15179 Peak West 50.14 68.28 18.14 1.512 0.044 — 0.017 including Peak West 66.14 68.28 2.14 5.650 0.165 — 0.017 TET15179 Peak West 98.92 112.32 13.40 2.283 0.067 0.4 0.012 including Peak West 109.16 110.29 1.13 8.210 0.239 1.2 0.02 TET15179 Peak West 117.96 126.34 8.38 2.115 0.062 1.2 0.029 TET15180 Discovery 153.92 159.85 5.93 0.543 0.016 19.7 0.286 including Discovery 153.92 154.57 0.65 4.100 0.120 22.1 0.424 and Discovery 158.11 159.85 1.74 0.085 0.002 54.2 0.747 TET15180 Discovery 187.40 189.05 1.65 1.988 0.058 25.2 0.356 TET15181 Peak West 15.88 17.05 1.17 6.440 0.188 2.9 0.071 TET15181 Peak West 22.71 31.09 8.38 3.948 0.115 2 0.056 TET15181 Peak West 49.83 60.05 10.22 4.635 0.135 1.1 0.03 including Peak West 56.42 57.30 0.88 33.800 0.986 1.1 0.03 TET15181 Peak West 112.20 116.60 4.40 1.154 0.034 — 0.013 TET15181 Peak West 141.43 161.24 19.81 4.116 0.120 7 0.101 including Peak West 147.45 148.19 0.74 9.990 0.291 15.5 0.103 and Peak West 154.89 159.21 4.32 14.635 0.427 9.7 0.115 TET15182 Peak West 138.07 141.12 3.05 2.700 0.079 5.7 0.087 TET15182 Peak West 158.27 160.82 2.55 58.056 1.693 38.9 1.932 TET15184 Peak West 150.53 152.82 2.29 1.010 0.029 0.9 0.008 TET15185 Peak West 13.60 16.63 3.03 0.825 0.024 1.8 0.099 TET15185 Peak West 31.63 36.04 4.41 3.321 0.097 1.3 0.026 TET15185 Peak West 98.42 113.75 15.33 0.190 0.006 1.4 0.13 including Peak West 100.58 101.53 0.95 1.760 0.051 3.6 0.312 TET15186 Peak West 75.16 104.38 29.22 0.280 0.008 2.6 0.160 TET15186 Peak West 126.16 128.77 2.61 1.730 0.050 — 0.01 TET15186 Peak West 152.59 161.68 9.09 0.838 0.024 0.3 0.025 TET15187 Peak West 69.66 76.27 6.61 0.124 0.004 2.9 0.122 including Peak West 74.11 74.46 0.35 0.285 0.008 16.1 0.596 TET15187 Peak West 173.89 178.75 4.86 0.234 0.007 3.9 0.203 TET15187 Peak West 222.04 227.69 5.65 0.216 0.006 42.3 0.06 TET15188 Peak West 26.77 34.14 7.37 1.866 0.054 3.7 0.152 TET15188 Peak West 41.76 44.81 3.05 1.715 0.050 8.5 0.103 TET15188 Peak West 115.17 119.76 4.59 0.138 0.004 6.2 0.127 TET15188 Peak West 128.39 131.73 3.34 1.497 0.044 6.3 0.085 TET15189 Peak West 0.00 9.67 9.67 2.376 0.069 0.2 0.027 TET15189 Peak West 46.12 57.85 11.73 0.520 0.015 3.3 0.345 including Peak West 51.86 53.75 1.89 2.880 0.084 4.3 0.415 TET15189 Peak West 66.78 69.56 2.78 0.128 0.004 4.1 0.341 TET15189 Peak West 74.72 78.33 3.61 2.003 0.058 — 0.008 TET15189 Peak West 87.48 96.62 9.14 0.572 0.017 1.2 0.06 TET15189 Peak West 126.45 128.32 1.87 0.254 0.007 4.0 0.329 TET15191 Peak West 42.67 44.35 1.68 1.835 0.054 — 0.02 TET15191 Peak West 70.83 74.38 3.55 2.682 0.078 2.0 0.143 37 2015 Exploration Program - Phase I. The Joint Venture Company completed 7,162 meters (23,498 ft) of core drilling in 29 core holes during the 2015 Phase I drilling program on the Tetlin Property, which was completed August 9, 2015. Drilling targeted seven areas identified through prior geophysical surveys and geochemical sampling outside the Peak Zone in the greater Chief Danny prospect. The map below depicts the location of the 29 core holes drilled during the 2015 Phase I drilling program: 2 38 Significant 2015 Drill Intercepts from the 2015 Phase 1 Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained to date for Phase I of the 2015 Program: Drill Hole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET15134 Saddle 44.50 46.02 1.52 6.380 0.186 3.1 0.011 TET15135 Saddle 46.33 47.24 0.91 6.580 0.192 4.8 0.008 TET15136 Saddle 82.46 85.90 3.44 0.404 0.012 20.2 0.005 including Saddle 82.91 83.46 0.55 0.362 0.011 77.3 0.004 TET15143 8 O'clock 77.78 81.38 3.60 1.742 0.051 1.0 0.171 TET15145 Discovery 86.26 89.31 3.05 1.385 0.040 41.0 0.010 TET15146 7 O'clock 21.79 26.82 5.03 1.075 0.031 1.4 0.151 TET15146 7 O'clock 163.98 169.77 5.79 0.788 0.023 4.9 0.115 TET15147 Peak/Peak Deep 9.39 51.28 41.89 6.072 0.177 4.6 0.198 including Peak/Peak Deep 22.56 26.37 3.81 16.736 0.488 4.2 0.181 and Peak/Peak Deep 40.15 43.78 3.63 16.423 0.479 6.6 0.222 and Peak/Peak Deep 44.29 45.61 1.32 12.700 0.370 8.7 0.293 TET15147 Peak/Peak Deep 77.26 78.94 1.68 2.170 0.063 0.5 0.016 TET15147 Peak/Peak Deep 84.58 97.73 13.15 4.061 0.118 6.3 0.274 TET15147 Peak/Peak Deep 101.70 150.12 48.42 4.980 0.145 12.0 0.338 including Peak/Peak Deep 130.45 132.98 2.53 11.940 0.348 37.4 1.192 and Peak/Peak Deep 140.08 141.25 1.17 16.150 0.471 35.5 1.120 and Peak/Peak Deep 148.74 150.12 1.38 11.700 0.341 8.8 0.356 TET15147 Peak/Peak Deep 551.13 555.10 3.97 1.055 0.031 1.1 0.086 TET15148 North Peak 229.60 235.45 5.85 4.630 0.135 19.1 0.012 TET15148 North Peak 240.84 243.84 3.00 1.843 0.054 1.6 0.034 TET15149 North Peak 32.92 42.69 9.77 0.552 0.016 56.0 0.013 including North Peak 39.47 40.84 1.37 0.828 0.024 189.0 0.034 TET15149 North Peak 56.08 57.30 1.22 6.040 0.176 17.2 0.058 TET15149 North Peak 173.61 182.27 8.66 1.401 0.041 16.1 0.097 TET15151 North Peak 11.58 14.63 3.05 1.770 0.052 1.2 0.009 TET15151 North Peak 31.27 39.47 8.20 0.679 0.020 1.2 0.012 TET15153 North Peak 10.20 32.92 22.72 9.378 0.274 1.9 0.045 including North Peak 20.73 25.29 4.56 24.105 0.703 4.4 0.085 TET15153 North Peak 42.06 55.35 13.29 6.524 0.190 15.1 0.035 including North Peak 53.80 55.35 1.55 39.900 1.164 7.0 0.085 TET15153 North Peak 68.07 68.70 0.63 18.700 0.545 2.9 0.063 TET15153 North Peak 113.61 121.63 8.02 0.744 0.022 1.5 0.058 TET15154 Peak Deep 21.79 48.58 26.79 0.175 0.005 53.9 0.139 including Peak Deep 28.92 31.44 2.52 0.932 0.027 50.4 0.143 and Peak Deep 32.43 34.22 1.79 0.035 0.001 239.0 0.102 TET15154 Peak Deep 132.57 153.92 21.35 0.138 0.004 22.0 0.813 including Peak Deep 137.31 142.87 5.56 0.281 0.008 50.1 2.253 TET15157 SW Discovery 306.08 326.33 20.25 0.016 0.000 4.5 0.142 TET15158 Blue Moon 25.89 31.82 5.93 0.731 0.021 0.0 0.012 TET15158 Blue Moon 66.00 72.24 6.24 2.883 0.084 4.5 0.146 including Blue Moon 69.87 70.41 0.54 21.600 0.630 17.8 0.254 39 Consulting Services provided by Avalon Development Corporation Until January 8, 2015, the Company was a party to a Professional Services Agreement (“PSA”) with Avalon to provide certain geological consulting services and exploration activities with respect to the Tetlin Property. Pursuant to the PSA, Avalon provided geological consulting services and exploration activities, including all field work at the Tetlin Lease. Avalon is a Fairbanks, Alaska based mineral exploration consulting firm, which has conducted mineral exploration in Alaska since 1985. The President of Avalon is Curtis J. Freeman who graduated from the College of Wooster, Ohio, with a B.A. degree in Geology (1978) and graduated from the University of Alaska with an M.S. degree in Economic Geology (1980). From 1980 to the present Mr. Freeman has been actively employed in various capacities in the mining industry in numerous locations in North America, Central America, South America, New Zealand and Africa. Avalon's team of engineers and geoscientists combined with its geographic information systems (GIS) database allows Avalon to synthesize existing geological, geochemical and geophysical data and identify specific target areas for ground evaluation and/or acquisition. Avalon’s exploration team has identified or conducted discovery drilling on several gold deposits in Alaska and has completed digital GIS compilations of the Tintina Gold Belt, a regional-scale mineral province stretching from southwest Alaska to the southern Yukon Territory. Avalon also has experience exploring for copper, nickel and platinum group elements (“Cu-Ni-PGE”) deposits and also created a comprehensive GIS compilation of Cu-Ni-PGE prospects in Alaska, an internally-owned database that contains data on over 200 PGE occurrences in Alaska. In connection with the Transactions, the Company terminated the PSA with Avalon, and Avalon is now providing services to the Joint Venture Company. Services Provided by Tetlin Village Members Since the start of the term of our Tetlin Lease, the Company has worked closely with the Tetlin Tribal Council to train and employ Tetlin residents during Tetlin project exploration programs. During the Company's exploration programs, there were 10 to 15 Tetlin residents working on the Tetlin project employed on a seasonal basis through Avalon. Their duties included reconnaissance soil, stream sediment and pan concentrate sampling, diamond drill core processing, drill pad construction and related tasks, expediting services, food services, database management, vehicle transportation and maintenance services, reclamation activities, and project management tasks. Community Affairs In April 2015, the Joint Venture Company entered into a Community Support Agreement with the Tetlin Village for a one year period, which has been extended for an additional two year period under the same terms. Under the extended agreement the Joint Venture Company provides payments to the village four times during the year for an aggregate amount of $110,000 through January 1, 2017 and an additional $100,000 through January 1, 2018. The agreement defines agreed uses for the funds and auditing rights regarding use of funds. In addition, the Joint Venture Company supports the Tetlin Village in maintenance of the village access road, which is used by the Joint Venture Company. Adverse Climate Conditions Weather conditions affect the Joint Venture Company's ability to conduct exploration activities and mine any ore from the Tetlin Property in Alaska. While the Company believes exploration, development work and any subsequent mining may be conducted year-round, the arctic climate limits many exploration and mining activities during certain seasons. 40 Competition The Company currently facesstrong competition for the acquisition of any new exploration-stage properties as well as extraction of any minerals in Alaska. Numerous larger mining companies actively seek out and bid for mining prospects as well as for the services of third party providers and supplies, such as mining equipment and transportation equipment. The Company's competitors in the exploration, development, acquisition and mining business will include major integrated mining companies as well as numerous smaller mining companies, almost all of which have significantly greater financial resources and in-house technical expertise. In addition, the Company will compete with others in efforts to obtain financing to explore our mineral properties. Off-Balance Sheet Arrangements None. Contractual Obligations The Tetlin Lease had an initial ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028, or so long as the Joint Venture Company initiates and continues to conduct mining operations on the Tetlin Lease. The Joint Venture Company is required to spend $350,000 per year annually until July15, 2018 in exploration costs pursuant to the Tetlin Lease. However, exploration expenditures to date under the lease have already satisfied this work commitment requirement for the full lease term, through 2028, because exploration funds spent in any year in excess of $350,000 are credited toward future years’ exploration cost requirements. The Tetlin Lease also provides that the Joint Venture Company will pay the Tetlin Tribal Council a production royalty ranging from 2.0% to 5.0% should the Joint Venture Company deliver to a purchaser on a commercial basis precious or non-precious metals derived from the properties under the Tetlin Lease. As of March 31, 2017, the Company had paid the Tetlin Tribal Council $225,000 in exchange for reducing the production royalty payable to them by 0.75%. These payments lowered the production royalty to a range of 1.25% to 4.25%. On or before July15, 2020, the Tetlin Tribal Council has the option to increase its production royalty by (i)0.25% by payment to the Joint Venture Company of $150,000, (ii)0.50% by payment to the Joint Venture Company of $300,000, or (iii)0.75% by payment to the Joint Venture Company of $450,000. On January 8, 2015, the Company assigned the Tetlin Lease to the Joint Venture Company in connection with the Transactions. Until such time as production royalties begin, the Joint Venture Company will pay the Tetlin Tribal Council an advance minimum royalty of approximately $75,000 per year, plus an inflation adjustment. Additionally, the Joint Venture Company will pay Royal Gold an overriding royalty of 3.0% should it deliver to a purchaser on a commercial basis gold or associated minerals derived from the Tetlin Lease and certain other properties, and an overriding royalty of 2.0% should it deliver to a purchaser on a commercial basis precious metals, non-precious metals or hydrocarbons derived from additional properties. The Joint Venture Company pays claim rentals on state of Alaska mining claims which vary based on the ages of the claims. For the 2015-2016assessment year, claims rentals totaled $125,370. Also, if the minimum work requirement is not performed on the property, additional minimum labor payments are due on certain state of Alaska acreage. Application of Critical Accounting Policies and Management’s Estimates The discussion and analysis of the Company’s financial condition and results of operations is based upon the consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We have identified below the policies that are of particular importance to the portrayal of our financial position and results of operations and which require the application of significant judgment by management. The Company analyzes its estimates, including those related to its mineral reserve estimates, on a periodic basis and bases its estimates on historical experience, independent third party engineers and various other assumptions that management believes to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The Company believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of the Company’s consolidated financial statements: Stock-Based Compensation. The Company applies the fair value method of accounting for stock-based compensation. Under this method, the Company measures and recognizes compensation expense for all stock-based payments at fair value at the date of grant and amortize the amount over the employee’s service period. Management is required to make assumptions including stock price volatility and employee turnover that are utilized to measure compensation expense. 41 Investment in the Joint Venture Company. The Company’s consolidated financial statements include the investment in Peak Gold, LLC which is accounted for under the equity method. The Company has designated one of the three members of the Management Committee and on March 31, 2017 held an 75.1% ownership interest in Peak Gold. Royal Gold will initially serve as the Manager of the Joint Venture Company and will manage, direct, and control operations of the Joint Venture Company. The Company recorded its investment at the historical cost of the assets contributed. The cumulative losses of the Joint Venture Company exceed the historical cost of the assets contributed to the Joint Venture Company; therefore the Company's investment in Peak Gold, LLC as ofMarch 31, 2017 is zero. The portion of the cumulative loss that exceeds the Company's investment will be suspended and recognized against earnings, if any, from the investment in the Joint Venture Company in future periods. Results of Operations Neither the Company nor the Joint Venture Company has commenced mining or producing commercially marketable minerals. To date, neither the Company nor the Joint Venture Company has not generated any revenue from mineral sales or operations. Neither the Company nor the Joint Venture Company has any recurring source of revenue and other than Royal Gold’s contributions in connection with the Transactions, the Company’s ability to continue as a going concern is dependent on our ability to raise capital to fund our future exploration and working capital requirements. In the future, the Joint Venture Company may generate revenue from a combination of mineral sales and other payments resulting from any commercially recoverable minerals from the Tetlin Properties. We do not expect the Joint Venture Company to generate revenue from mineral sales in the foreseeable future. If the Tetlin Properties fail to contain any proven reserves, our ability to generate future revenue, and our results of operations and financial position, would be materially adversely affected. Other potential sources of cash, or relief of demand for cash, include external debt, the sale of shares of our stock, joint ventures, or alternative methods such as mergers or sale of our assets. No assurances can be given, however, that we will be able to obtain any of these potential sources of cash. We will need to generate significant revenues to achieve profitability and we may never do so. Three Months EndedMarch 31, 2017 Compared to Three Months Ended March 31, 2016 General and Administrative Expense. General and administrative expense for the three months ended March 31, 2017 and 2016 were $516,929and $181,257, respectively. Current year general and administrative expenses primarily relate to audit fees, legal fees, payroll taxes, and stock-based compensation expense. We recognized $413,006 of stock-based compensation expense for the three months endedMarch 31, 2017, related to restricted stock granted to our officers and directors in November 2016, August 2016, December 2015, September 2015, and January 2015 all pursuant to the Company’s 2010 Equity Compensation Plan.We recognized $70,232 of stock-based compensation expense for the three months ended March 31, 2016, related to restricted stock granted to our officers and directors in December 2015, September 2015, and January 2015. Nine Months Ended March 31, 2017Compared to Nine Months Ended March 31, 2016 Claim Rentals and Minimum Royalties. Claim rentals and minimum royalties consist of Federal and State of Alaska rental payments, annual labor payments, and minimum royalty payments payable to the Tetlin Village Council. We recognized claim rental and minimum royalties expense of $0 for the nine months ended March 31, 2017, compared to $14,425 for the nine months ended March 31, 2016. The Joint Venture Company is responsible for making all future claim rental and minimum royalty payments. General and Administrative Expense. General and administrative expense for the nine months ended March 31, 2017 and 2016were $2,064,721 and $935,482 respectively. Current year general and administrative expenses primarily relate to audit fees, legal fees, payroll taxes, and stock-based compensation expense. We recognized $1,372,656 of stock-based compensation expense for the nine months ended March 31, 2017, related to restricted stock granted to our officers and directors in November 2016, August 2016, December 2015, September 2015, and January 2015 all pursuant to the Company’s 2010 Equity Compensation Plan.We recognized $437,452 of stock-based compensation expense for the nine months ended March 31, 2016, related to restricted stock granted to our officers and directors in December 2015, September 2015, January 2015, and December 2013, and stock option awards granted in September 2013. 42 Liquidity Prior to the Closing, the Company's primary cash requirements were for exploration-related expenses.Since the Closing, the Company's primary cash requirements have been for general and administrative expenses. The Company's sources of cash have been from common stock offerings. The Tetlin Properties are still in the initial stages of exploration, and the longer term liquidity of the Company will be impaired to the extent the Joint Venture Company’s exploration efforts are not successful in generating commercially viable mineral deposits on the Tetlin Properties. In September 2016, the Company distributed a Private Placement Memorandum to its warrant holders to give them the opportunity to exercise their warrants at a reduced exercise price and receive shares of common stock, par value $0.01 per share of Contango ORE, Inc. by paying the reduced exercise price in cash and surrendering the original warrants. The offering applied to warrant holders with an exercise price of $10.00 per share originally issued in March 2013. The offering gave the warrant holders the opportunity to exercise the warrants for $9.00 per share. The offer expired on November 15, 2016. In conjunction with the offering a total of 587,500 warrants were exercised resulting in total cash to the Company of $5.3 million. Proceeds from the exercise of the warrants will be used for working capital purposes and for funding future obligations to the Joint Venture Company. As of March 31, 2017, the Company has approximately $5.6million of cash, cash equivalents, and short term investments. On January 8, 2015, Royal Gold invested $5 million to fund exploration activity, and will have the option to earn up to a 40% economic interest in the Joint Venture Company by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 2018.As of March 31, 2017, Royal Gold has funded approximately $20.0 million (including the initial investment of $5 million) and earned an 24.9% interest in the Joint Venture Company. The proceeds of Royal Gold’s investment has been used by the Joint Venture Companyfor additional exploration of the Tetlin Property. For additional information regarding the Joint Venture Company's capital budget and expenditures, see the “Gold Exploration” sectionabove. Risk Factors In addition to the risk factors set forth below and the other information set forth elsewhere in this Form 10-Q, you should carefully consider the risks discussed in our Annual Report on Form 10-K for the year ended June 30, 2016, under the headings “Item 1. Business — Adverse Climate Conditions,” “—Competition,” “— Government Regulation” and “— Environmental Regulation,” “Item 1A. Risk Factors,”and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” which risks could materially affect our business, financial condition or future results.There have been no material changes in our risk factors from those described in our Annual Report on Form 10-K for the year ended June 30, 2016, other than updating the risk factors below. The risks described in our Annual Report on Form 10-K for the year ended June 30, 2016 are not the only risks we face. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition or future results. An investment in the Company is subject to risks inherent in our business and involves a high degree of risk. The trading price of the shares of the Company isaffected by the performance of our business relative to, among other things, competition, market conditions and general economic and industry conditions. The value of an investment in the Company may decrease, resulting in a loss. The updated risk factors are as follows: There can be no assurance that Royal Gold will continue to fund the Joint Venture Company to continue exploration work. The Joint Venture Company's LLC Agreement contains earn-in periods where Royal Gold has the option to fund up to $25 million on or before October 31, 2018 after its initial $5 million investment at the Closing of the Master Agreement. As of March 31, 2017, Royal Gold has funded approximately $20.0 million (including the initial investment of $5 million) and earned a 24.9% interest in the Joint Venture Company. There is no requirement that Royal Gold contribute any future amounts to the Joint Venture Company to continue exploration work, and the Company will have limited funds to continue exploration of its Tetlin Property, if Royal Gold fails to contribute additional amounts to the Joint Venture Company. The Joint Venture Company has no assurance of title to its properties. The Joint Venture Company holds approximately 168,000 acres in the form of State of Alaska unpatented mining claims, for gold ore exploration. Unpatented mining claims are unique property interests, in that they are subject to the paramount title of, the State of Alaska and rights of third parties to uses of the surface within their boundaries, and are generally considered to be subject to greater title risk than other real property interests. The rights to deposits of minerals lying within the boundaries of the unpatented state claims are subject to Alaska Statues 38.05.185 - 38.05.280, and are governed by Alaska Administrative Code 11 AAC 86.100 - 86.600. The validity of all State of Alaska unpatented mining claims is dependent upon inherent uncertainties and conditions. 43 With respect to the Tetlin Lease, the Company retained title lawyers to conduct a preliminary examination of title to the mineral interest prior to executing the Tetlin Lease. The Joint Venture Company conducted a title examination prior to the assignment of the Tetlin Lease to the Joint Venture Company and performed certain curative title work. In addition, in connection with the assignment of the Tetlin Lease from the Company to the Joint Venture Company, the Company and the Native Village of Tetlin entered into an Estoppel and Agreement and a Stability Agreement (the "Agreements") that were approved by the Tetlin Village Council and the Native Village of Tetlin members. The Agreements approved the assignment of the Tetlin Lease to the Joint Venture Company and, among other things, confirmed the validity and effectiveness of the Tetlin Lease. Nevertheless, a deficiency in title or claims by a third party may not be curable. It does happen, from time to time,that the title to a propertyis defective, having been obtained in error from a person who is not the rightful owner of the mineral interest desired. In these circumstances, the Joint Venture Company might not be able to proceed with exploration of the lease site or might incur costs to remedy a defect. It might also happen, from time to time, that the Joint Venture Company might elect to proceed with mining work despite any such deficiency or claim. The Company's common stock is thinly traded. As of March 31, 2017, there were approximately 4.9million shares of the Company's common stock outstanding, with directors and officersbeneficially owning approximately 15.9% of the common stock and the Estate of Mr. Kenneth R. Peak and its affiliates, the Company's former Chairman, beneficially owning approximately 15.8% of our common stock. Since the Company's common stock is thinly traded, the purchase or sale of relatively small common stock positions may result in disproportionately large increases or decreases in the price of the Company's common stock. Item3. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide this information. Item4. Controls and Procedures Evaluation of Disclosure Controls and Procedures. As required by Rule 13a-15(b) of the Exchange Act, we have evaluated, under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this Form 10-Q. Our disclosure controls and procedures are designed to provide reasonable assurance that the information required to be disclosed by us in reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure and is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC. Based upon the evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures were effective as of March 31, 2017at the reasonable assurance level. Changes in Internal Control Over Financial Reporting. There have been no changes in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act)that occurred during our last fiscal quarterthat have materially affected or are reasonably likely to materially affect our internal control over financial reporting. PART II—OTHER INFORMATION Item1. Legal Proceedings From time to time, we are party to litigation or other legal and administrative proceedings that we consider to be a part of the ordinary course of business. As of the date of this Form 10-Q, we are not a party to any material legal proceedings and we are not aware of any material proceedings contemplated against us, that could individually or in the aggregate, reasonably be expected to have a material adverse effect on our financial condition, cash flows or results of operations. Item1A. Risk Factors As a “smaller reporting company”, we are not required to provide this information. See Part I, Item2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which identifies and discloses certain risks and uncertainties including, without limitation, certain “Risk Factors." Item2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item4. Mine Safety Disclosures None. Item5. Other Information None. 44 Item6. Exhibits (a) Exhibits: The following is a list of exhibits filed as part of this Form 10-Q. Where so indicated by a footnote, exhibits, which were previously filed, are incorporated herein by reference. Exhibit Number Description 3.1 Certificate of Incorporation of Contango ORE, Inc. (1) 3.2 Bylaws of Contango ORE, Inc. (1) 4.1 Form of Certificate of Contango ORE, Inc. Common Stock. (7) 4.2 Certificate of Designation of SeriesA Junior Preferred Stock of Contango ORE, Inc. (5) 4.3 Rights Agreement, dated as of December 20, 2012, between Contango ORE, Inc. and Computershare Trust Company, N.A., as Rights Agent. (5) 4.4 Amendment No. 1 to Rights Agreement, dated as of March 21, 2013, between Contango ORE, Inc. and Computershare Trust Company, N.A., as Rights Agent. (6) 4.5 Amendment No. 2 to Rights Agreement, dated as of September 29, 2014, between Contango ORE, Inc. and Computershare Trust Company, N.A., as Rights Agent. (8) 4.6 Amendment No. 3 to Rights Agreement, dated as of December18, 2014between Contango ORE, Inc. and Computershare Trust Company, N.A., as Rights Agent. (9) 4.7 Amendment No. 4 to Rights Agreement, dated as of November 11, 2015between Contango ORE, Inc. and Computershare Trust Company, N.A., as Rights Agent. (10) 4.8 Registration Rights Agreement dated November 15, 2016, between Contango ORE, Inc. and the Purchasers named therein. (12) 10.1 Contribution Agreement, dated as of November 1, 2010, between Contango Oil & Gas Company and Contango ORE, Inc. (1) 10.2 Registration Rights Agreement, dated as of March22, 2012, between Contango ORE, Inc. and the Purchasers named therein. (4) 10.3 Registration Rights Agreement, dated as of March22, 2013, between Contango ORE, Inc. and the Purchasers named therein. (6) 10.4 Warrant, dated as of March 22, 2013, issued by Contango ORE, Inc. in favor of the Holders named therein. (6) 10.5 Management Services Agreement by and between Contango ORE, Inc. and Juneau Exploration effective October 1, 2016. (11) 31.1 Certification of Chief Executive Officer required by Rules 13a-14 and 15d-14 under the Securities Exchange Act of 1934. † 31.2 Certification of Chief Financial Officer required by Rules 13a-14 and 15d-14 under the Securities Exchange Act of 1934. † 32.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. † 32.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. † 99.1 Original Schedule of Gold properties (Excluding Tetlin Lease). (2) 99.2 Original Schedule of REE properties. (2) 99.3 Report of Behre Dolbear & Company (USA), Inc. (3) 99.4 Promissory Note from Tetlin Village Council to Contango ORE, Inc. dated August 1, 2013(7) 99.5 Voting Agreement, dated as of September 29, 2014, between Royal Gold, Inc. and the stockholders thereto (8) 101 Interactive Data Files† 45 † Filed herewith. 1. Filed as an exhibit to the Company’s report on Amendment No. 2 to Registration Statement on Form 10, as filed with the Securities and Exchange Commission on November 26, 2010. 2. Filed as an exhibit to the Company’s annual report on Form 10-K for the fiscal year ended June 30, 2011, as filed with the Securities and Exchange Commission on September 19, 2011. 3. Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended December 31, 2011, as filed with the Securities and Exchange Commission on February 6, 2012. 4. Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on March 27, 2012. 5. Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on December 21, 2012. 6. Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on March 25, 2013. 7. Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended September 30, 2013, as filed with the Securities and Exchange Commission on November 14, 2013. 8. Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on October 2, 2014. 9. Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on December 18, 2014. 10. Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended September 30, 2015, as filed with the Securities and Exchange Commission on November 12, 2015. 11. Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended September 30, 2016, as filed with the Securities and Exchange Commission on November 10, 2016. 12. Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on November 21, 2016. 46 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CONTANGO ORE, INC. Date: May 9, 2017 By: /s/ BRAD JUNEAU Brad Juneau Chairman, President and Chief Executive Officer (Principal Executive Officer) Date: May 9, 2017 By: /s/ LEAH GAINES Leah Gaines Vice President, Chief Financial Officer, Chief Accounting Officer and Controller (Principal Financial and Accounting Officer)
